Exhibit 10.5

 

 

 

 

 

 

seaport east

BOSTON, MASSACHUSETTS

L E A S E

 

by and between

 

EAST OFFICE OPERATING
LIMITED PARTNERSHIP,

as Landlord

and

KURA ONCOLOGY, INC.

as Tenant

 

dated as of
March 24, 2020

 

 

 

--------------------------------------------------------------------------------

 

SEAPORT EAST

LEASE

Table of Contents

 

ARTICLE 1 Reference Data

1

 

 

 

1.1

Subject Referred To

1

 

1.2

Exhibits

3

 

1.3

Definitions

3

 

 

ARTICLE 2 Premises and Term

8

 

 

 

2.1

Premises

8

 

2.2

Term

10

 

 

ARTICLE 3 Condition of Premises; Initial Installations

15

 

 

 

3.1

Condition of Premises; Initial Installations

15

 

3.2

Delivery

16

 

3.3

Plans and Specifications

16

 

3.4

Performance of Initial Installations; Tenant’s Contractor

17

 

 

ARTICLE 4 Rent

18

 

 

 

4.1

Payment of Rent: Fixed Rent

18

 

4.2

Additional Rent

18

 

 

4.2.1

Real Estate Taxes

18

 

 

4.2.2

Personal Property Taxes

19

 

 

4.2.3

Operating Costs

19

 

 

4.2.4

Insurance

22

 

4.3

Late Payment of Rent

24

 

4.4

Survival

24

 

 

ARTICLE 5 Landlord’s Covenants

24

 

 

 

5.1

Affirmative Covenants

24

 

 

5.1.1

Condenser Water

24

 

 

5.1.2

Electricity

24

 

 

5.1.3

Cleaning

25

 

 

5.1.4

Water

25

 

 

5.1.5

Passenger Elevator Service

25

 

 

5.1.6

Security

25

 

 

5.1.7

Repairs

25

 

5.2

Interruption

25

 

5.3

Outside Services

26

i

--------------------------------------------------------------------------------

 

 

5.4

Discontinuance of Electrical Service

26

 

 

ARTICLE 6 Tenant’s Additional Covenants

27

 

 

 

6.1

Affirmative Covenants

27

 

 

6.1.1

Perform Obligations

27

 

 

6.1.2

Use

27

 

 

6.1.3

Repair and Maintenance

27

 

 

6.1.4

Compliance with Law

28

 

 

6.1.5

Indemnification

28

 

 

6.1.6

Landlord’s Right to Enter

28

 

 

6.1.7

Personal Property at Tenant’s Risk

28

 

 

6.1.8

Payment of Landlord’s Costs of Enforcement

29

 

 

6.1.9

Yield Up

29

 

 

6.1.10

Rules and Regulations

30

 

 

6.1.11

Estoppel Certificates

30

 

 

6.1.12

Services Provided by Landlord; Landlord’s Expenses Re Consents

30

 

 

6.1.13

Non-Discrimination and Affirmative Action

31

 

 

6.1.14

Receipt and Delivery

31

 

 

6.1.15

Security Measures

31

 

6.2

Negative Covenants

31

 

 

6.2.1

Assignment and Subletting

31

 

 

6.2.2

Nuisance

34

 

 

6.2.3

Hazardous Wastes and Materials

35

 

 

6.2.4

Floor Load; Heavy Equipment

35

 

 

6.2.5

Improvements, Alterations and Additions

36

 

 

6.2.6

Abandonment

38

 

 

6.2.7

Signs; Building Directory

38

 

 

6.2.8

Outside Sales, etc

38

 

 

ARTICLE 7 Casualty or Taking

38

 

 

 

7.1

Termination

38

 

7.2

Restoration

39

 

7.3

Award

39

 

 

ARTICLE 8 Defaults

40

 

 

 

8.1

Events of Default

40

 

8.2

Remedies

41

 

8.3

Remedies Cumulative

42

 

8.4

Landlord’s Right to Cure Defaults

42

 

8.5

Effect of Waivers of Default

43

 

8.6

No Waiver, etc

43

 

8.7

No Accord and Satisfaction

43

 

 

ii

--------------------------------------------------------------------------------

 

ARTICLE 9 Rights of Mortgagees and Ground Lessors

43

 

 

 

9.1

Rights of Mortgagees and Ground Lessors

43

 

9.2

Modifications

44

 

 

ARTICLE 10 Miscellaneous Provisions

44

 

 

 

10.1

Notices from One Party to the Other

44

 

10.2

Quiet Enjoyment

45

 

10.3

Lease Not to be Recorded

45

 

10.4

Limitation of Landlord’s Liability

45

 

10.5

Acts of God

45

 

10.6

Landlord’s Default

46

 

10.7

Brokerage

46

 

10.8

Applicable Law and Construction

46

 

10.9

Delivery

46

 

10.10

Rent

47

 

10.11

Certain Interpretational Rules

47

 

10.12

Parties Bound

47

 

10.13

Counterparts

47

 

10.14

Survival

47

 

10.15

Lease

48

 

10.16

Tenant

48

 

10.17

Service

48

 

10.18

No Waiver

48

 

 

ARTICLE 11 Letter of Credit

49

 

 

 

11.1

Letter of Credit

49

 

11.2

Renewal of Letter of Credit

49

 

11.3

Draws to Cure Defaults

50

 

11.4

Draws to Pay Damages

50

 

11.5

Return of Letter of Credit at End of Term

50

 

 

ARTICLE 12 Patriot Act

50

 

 

 

12.1

Patriot Act

50

 

EXHIBITS:

 

 

 

EXHIBIT A

 

Legal Description

 

EXHIBIT B

 

Plan Showing the Premises

 

EXHIBIT C

 

Form of Commencement Date Agreement

 

EXHIBIT D

 

Cleaning Specifications

 

EXHIBIT E

 

Rules and Regulations

 

EXHIBIT F

 

Form of Tenant Estoppel Certificate

 

EXHIBIT G

 

Nondiscrimination and Affirmative Action Covenants

 

iii

--------------------------------------------------------------------------------

 

EXHIBIT H

 

Form of Non-Disturbance Agreement for Superior Leases

 

EXHIBIT I

 

Form of Non-Disturbance Agreement for Mortgages

 

EXHIBIT J

 

Form of Letter of Credit

 

 

 

iv

--------------------------------------------------------------------------------

 

ARTICLE 1
Reference Data

1.1Subject Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

Date of this Lease:

March 24, 2020

Building:

The building commonly known as Seaport East, Two Seaport Lane, Boston,
Massachusetts being located on the parcel of land described in Exhibit A
attached hereto.

Property:

Collectively, the Building and the land on which the Building is located.

Landlord:

East Office Operating Limited Partnership, a Massachusetts limited partnership

Original Notice

Address of Landlord:

c/o Pembroke Real Estate LLC
255 State Street
Boston, Massachusetts 02109

Attn: Asset Management

With copies to:

c/o Pembroke Real Estate LLC
255 State Street
Boston, Massachusetts 02109
Attn:  General Counsel

and

Goulston & Storrs PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attn:  Frank E. Litwin, Esq.

 

Tenant:

Kura Oncology, Inc., a Delaware corporation

1

--------------------------------------------------------------------------------

 

Original Notice

Address of Tenant:


Kura Oncology, Inc.

3033 Science Park Road,

Suite 220

San Diego, CA 92121
Attn:  Chief Financial Officer

 

Premises:

A portion of the eighth (8th) floor of the Building, substantially as shown on
the floor plan attached hereto as Exhibit B.

Rentable Area

of the Premises:

 

16,541 square feet of Rentable Area.

Rentable Area

of the Building:


502,554 square feet of Rentable Area.

Rentable Area of the

Office Area:


490,283 square feet of Rentable Area.

Original Term:

The period of time beginning on the Commencement Date and ending on the
Expiration Date, both dates inclusive.

Extension Option:

Tenant has the right to extend the Original Term for one (1) additional period
of five (5) years, in accordance with and subject to Section 2.3.

Delivery Date:

The date on which Landlord delivers the Premises to Tenant in the Delivery
Condition.

Commencement Date:

April 1, 2020.

Expiration Date:

July 31, 2024; or, if the Original Term shall have been extended for one (1)
period of five (5) years in accordance with Section 2.3, July 31, 2029.

Base Operating Costs:

An amount equal to the Operating Costs payable for calendar year 2021.

Base Taxes:

An amount equal to the Taxes payable for tax fiscal year 2021, commencing on
July 1, 2020 and expiring on June 30, 2021.

Tenant’s Tax Percentage:

The ratio of the Rentable Area of the Premises to the total Rentable Area of the
Building, which shall initially be deemed to be 3.29%.

Tenant’s Office Percentage:

The ratio of the Rentable Area of the Premises to the total Rentable Area of the
Office Area, which shall initially be deemed to be 3.37%.

2

--------------------------------------------------------------------------------

 

Annual Fixed Rent Rate and
Monthly Fixed Rent:

 

 

 

 

Lease Year:

Annual Fixed Rent:

Monthly Fixed Rent:

 

1

$1,265,386.50

$105,448.88

 

2

$1,290,694.23

$107,557.85

 

3

$1,316,508.11

$109,709.01

 

4

$1,342,838.28

$111,903.19

 

5

$1,369,695.04

$114,141.25

Permitted Uses:

First-class general business offices and no other purpose or purposes

Commercial General

Liability Insurance Limits:

 

$3,000,000.00 per occurrence

$5,000,000.00 general aggregate

Brokers:

Newmark Real Estate of Massachusetts, LLC d/b/a Newmark Knight Frank and CBRE,
Inc.

Letter of Credit Amount:

$210,000.00.

1.2Exhibits.  The Exhibits listed in the Table of Contents and attached hereto
are incorporated into this Lease by this reference and are to be construed as a
part of this Lease.

1.3Definitions.  For the purposes of this Lease, the following terms shall be as
defined below or as defined in the Section of this Lease referenced below:

“Abatement Notice” shall be as defined in Section 5.2.

“Abatement Period” shall be as defined in Section 5.2.

“Acceptance Notice” shall be as defined in Section 2.4(a).

“ADA” shall mean, collectively, the Americans with Disabilities Act (42 U.S.C. §
12101 et seq.) and the regulations and guidelines promulgated thereunder, as the
same may be amended, modified, and supplemented from time-to-time; the rules and
regulations of the Massachusetts Architectural Access Board (M.G.L. c. 22, §
13A, et seq.; 521 C.M.R. 1.00 et seq.), as the same may be amended, modified,
and supplemented from time-to-time; and, any law, code or regulation promulgated
by a governmental authority of similar import.

“Additional Rent” shall mean all sums other than Fixed Rent payable by Tenant to
Landlord under this Lease, including Tenant’s Tax Excess, Tenant’s Operating
Costs Excess, the Electricity Charge, late charges, overtime or excess service
charges, and interest and other costs related to Tenant’s failure to perform any
of its obligations under this Lease.

3

--------------------------------------------------------------------------------

 

“Air Conditioning Design Conditions” shall be as defined in Section 5.1.1(a).

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity that, directly or indirectly (through one of more intermediaries),
Controls, is Controlled by, or is under common Control with, such first person
or entity.

“Alterations” shall be as defined in Section 6.2.5.

“Arbitration Notice” shall be as defined in Section 2.3(d).

“Annual Fixed Rent” shall be as defined in Section 1.1.

“Bank” shall be as defined in Section 11.2.

“Bankruptcy Code” shall be as defined in Section 8.1.

“Base Operating Costs” shall be as defined in Section 1.1.

“Base Taxes” shall be as defined in Section 1.1.

“Brokers” shall be the brokers listed in Section 1.1.

“Building” shall be as defined in Section 1.1.

“Building Holidays” shall mean New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and such other days which are
observed from time-to-time by the Commonwealth of Massachusetts, the City of
Boston, the labor unions servicing the Building, and Landlord with respect to
the Building.

“Business Days” shall mean all days except for Saturdays, Sundays, building
holidays.

“Capital Improvements” shall be as defined in Section 4.2.3(d).

“Claims” shall be as defined in Section 6.1.5.

“Commencement Date” shall be as defined in Section 1.1.

“Condenser Water Charge” shall be as defined in Section 5.1.1.

“Control” shall mean (i)(a) the ownership, directly or indirectly, of more than
50% of the voting stock of a corporation, or (b) in the case of any person or
entity which is not a corporation, the ownership, directly or indirectly, of
more than 50% of the beneficial ownership interest in such person or entity; or
(ii) in the case of any such person or entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity.

“Default Rate” shall mean a fluctuating interest rate per annum equal to the
lesser of (a) 4% above the Prime Rate, or (b) the maximum legally permitted
rate.

4

--------------------------------------------------------------------------------

 

“Delivery Condition” shall mean that the Premises is free and clear of all
tenants and occupants, with the furniture, fixtures, equipment, and other
personal property located therein as of the Commencement Date, and in all other
respects is in “as is”, “where is” condition as of the Commencement Date.

 

“Delivery Date” shall be as defined in Section 1.1.

 

“Environmental Laws” shall mean any and all applicable federal, state or local
laws, statutes, ordinances, rules, regulations, orders, principles of common
law, judgments, permits, licenses or determinations of any judicial or
regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to protection of the
environment (including natural resources, surface water, groundwater, soils, and
indoor and ambient air), health and safety, land use matters or the presence,
generation, treatment, storage, disposal, release or threatened release,
transport or handling of any Hazardous Material, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Safe
Drinking Water Act, as amended, 42 U.S.C. §300, et seq.; the Toxic Substances
Control Act, as amended, 15 U.S.C. §2601, et seq.; the Federal Hazardous
Substances Control Act, as amended, 15 U.S.C. §1261, et seq.; the Occupational
Safety and Health Act, as amended, 29 U.S.C. §651, et seq.; and Massachusetts
General Laws, Chapters 21C and 21E.

“Essential Service” shall be as defined in Section 5.2.

“Event of Default” shall be as defined in Section 8.1.

“Extension Notice” shall be as defined in Section 2.3.

“Extension Term” shall be as defined in Section 2.3(a).

“Fair Rental Value” shall be as defined in Section 2.3(c).

“Fair Rental Value Notice” shall be as defined in Section 2.3(d).

“Fixed Rent” shall mean the Annual Fixed Rent and the Monthly Fixed Rent,
respectively.

“Force Majeure Event” shall be as defined in Section 11.5.

“Garage” shall mean the underground parking garage serving the Building and the
complex of buildings of which the Building is a part.

“Hazardous Materials” shall be as defined in Section 6.2.3.

“Hazardous Materials Activities” shall be as defined in Section 6.2.3.

“Initial Installations” shall mean the Alterations and improvements to be
performed by Tenant in and to the Premises in connection with the initial
occupancy thereof.

5

--------------------------------------------------------------------------------

 

“Landlord” shall be as defined in Section 1.1.

“Landlord Affiliate” shall mean any entity Controlled by, Controlling or under
common Control with Landlord.

“Lease” shall mean this Lease, as the same may be amended or modified from
time-to-time by written agreements and instruments executed by both Landlord and
Tenant.

“Lease Year” shall mean each successive twelve (12) month period during the
Term, with the first such Lease Year commencing on the Commencement Date and
each successive Lease Year commencing on the next succeeding anniversary of the
Commencement Date; provided, however, (i) if the Commencement Date occurs on a
day which is not the first day of a calendar month, then the first Lease Year
shall expire on the last day of the month in which the first anniversary of the
Commencement Date occurs, and each succeeding Lease Year shall commence on the
day following the expiration of the immediately preceding Lease Year, and (ii)
the final Lease Year shall expire on the Expiration Date.

“Letter of Credit” shall be as defined in Section 11.1.

“Letter of Credit Amount” shall be as defined in Section 1.1.

“Massport” shall be as defined in Section 9.1(a).

“Massport Lease” shall be as defined in Section 9.1(a).

“Maximum Parking Pass Allotment” shall be as defined in Section 2.1(c).

“Monthly Fixed Rent Rate” shall be as defined in Section 1.1.

“Mortgage” shall be as defined in Section 9.1.

“Normal Business Hours” shall mean from 8:00 a.m. to 6:00 p.m. Monday through
Friday and from 9:00 a.m. to 1:00 p.m. on Saturdays, except on Building
Holidays.

“Office Area” shall mean all areas of the Building designated by Landlord from
time-to-time for leasing to office tenants.

“Operating Costs” shall be as defined in Section 4.2.3(b).

“Operating Costs Excess” shall be as defined in Section 4.2.3(a).

“Original Letter of Credit” shall be as defined in Section 11.1.

“Original Notice Address of Landlord” shall be as defined in Section 1.1.

“Original Notice Address of Tenant” shall be as defined in Section 1.1.

“Original Term” shall be as defined in Section 1.1.

6

--------------------------------------------------------------------------------

 

“Permitted Uses” shall be as defined in Section 1.1.

“Premises” shall be as defined in Section 1.1.

“Prime Rate” shall mean the prime rate published (or the highest published prime
rate if more than one is published) by the Wall Street Journal (or if such
publication ceases, a comparable substitute reasonably designated by Landlord).

“Prohibited Person” shall be as defined in Section 13.1.

“Property” shall be as defined in Section 1.1.

“Proposed Tenant Improvement Plans” shall be as defined in Section 3.3.

“Recapture Notice” shall be as defined in Section 6.2.1(a).

“Rejected ROFO Space” shall be as defined in Section 2.4(b).

“Relocation Notice” shall be as defined in Section 2.1(e).

“Rent” shall be as defined in Section 4.1(a).

“Rentable Area” shall mean with regard to any area, the rentable area thereof as
determined by Landlord from time-to-time.

“Rentable Area of the Premises” shall be as defined in Section 1.1.

“Retail Area” shall mean all areas of the Building designated by Landlord from
time-to-time for leasing for retail use.

“Requirements” shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders,
extraordinary and ordinary of (i) all governmental authorities, including the
ADA and any law of like import, and all rules, regulations and government orders
with respect thereto, and any of the foregoing relating to Hazardous Materials,
environmental matters, public health and safety matters, and landmarks
protection, (ii) any applicable fire rating bureau or other body exercising
similar functions, affecting the Real Property or the maintenance, use or
occupation thereof, or any street, avenue or sidewalk comprising a part of or in
front thereof or any vault in or under the same, (iii) all requirements of all
insurance bodies affecting the Premises, and (iv) utility service providers.

“ROFO Notice” shall be as defined in Section 2.4(a).

“ROFO Option” shall be as defined in Section 2.4(a).

“ROFO Space” shall be as defined in Section 2.4(a).

“ROFO Space Commencement Date” shall be as defined in Section 2.4(e).

“Rules and Regulations” shall be as defined in Section 6.1.10.

7

--------------------------------------------------------------------------------

 

“Security Proceeds” shall be as defined in Section 12.5.

“Specialty Alterations” shall mean Alterations which are not standard office
installations such as kitchens, executive restrooms, raised computer floors,
computer room installations, supplemental HVAC equipment, safe deposit boxes,
vaults, libraries or file rooms requiring reinforcement of floors, internal
staircases, slab penetrations, conveyors, dumbwaiters, print rooms and model
shops, and other Alterations of a similar character.

“Substitute Premises” shall be as defined in Section 2.1(e).

“Successor Landlord” shall be as defined in Section 9.1(b)

“Superior Right” shall be as defined in Section 2.4(c).

“Tax Excess” shall be as defined in Section 4.2.1(a).

“Taxes” shall be as defined in Section 4.2.1(d).

“Tax Year” shall mean any tax fiscal year all or part of which occurs during the
Term.

“Tenant” shall be as defined in Section 1.1.

“Tenant’s Architect” shall mean an architectural firm selected by Tenant and
approved by Landlord, which approval will not be unreasonably withheld or
delayed.

“Tenant’s Office Percentage” shall be as defined in Section 1.1.

“Tenant’s Tax Percentage” shall be as defined in Section 1.1.

“Tenant’s Property” shall mean Tenant’s movable fixtures, telephone and other
equipment, computer systems, trade fixtures, furniture, furnishings, and other
items of personal property which are removable without material damage to the
Property.

“Tenant’s Tax Percentage” shall be as defined in Section 1.1.

“Term” shall mean the Original Term; and, if Tenant validly exercises the option
to extend the Term in accordance with the provisions of Section 2.3, “Term”
shall mean the Original Term and the Extension Term, collectively.

ARTICLE 2
Premises and Term

2.1Premises.

(a)Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Premises, for the Term, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease.  Not included in the Premises are the
roof, exterior walls, the common stairways, stairwells, elevators and elevator
shafts, and pipes, ducts, conduits, wires, and appurtenant fixtures serving
exclusively or in common with other parts of the Building, and if the Premises
consist of less than the entire rentable area of any floor, the central core
area of such floor, if any.

8

--------------------------------------------------------------------------------

 

(b)Tenant shall have, as an appurtenance to the Premises, rights to use in
common with others, subject to reasonable rules and regulations established from
time-to-time by Landlord:  (1) the common areas of the Property, including the
common lobbies, hallways, bathrooms, stairways, loading docks and bays, and
elevators of the Building and the Garage; (2) common walkways necessary for
access to the Building; and (3) if the Premises consist of less than the entire
rentable area of any floor, the common bathrooms and other common facilities in
the central core area of such floor.

(c)Landlord shall make available to the Tenant during the Term of this Lease
passes for parking spaces in the Garage at the rate of one (1) parking pass for
each 2000 square feet of Rentable Area in the Premises (the “Maximum Parking
Pass Allotment”), on an unassigned basis and subject to the reasonable rules and
regulations from time to time in force.  Tenant shall pay, as Additional Rent, a
monthly parking charge for such passes, which charge shall be at the prevailing
rate in effect from time to time.  Tenant shall notify Landlord on or before the
Commencement Date as to how many of such parking passes Tenant desires to
use.  From time–to-time during the Term Tenant may elect to reduce or increase
the number of parking passes (provided, however, that Tenant may not increase
the number of parking passes to an amount that is more than the Maximum Parking
Pass Allotment) used by it by providing not less than thirty (30) days prior
notice thereof to Landlord.  After any such reduction, Tenant may from
time-to-time request additional parking passes; provided, however (i) at no time
shall Tenant be entitled to more parking passes than the Maximum Parking Pass
Allotment, and (ii) Landlord shall have no obligation to provide such additional
parking passes unless Landlord determines in its sole discretion that a
sufficient number of parking spaces are then available in the Garage.

(d)Landlord reserves the right to exercise, from time-to-time the following
rights:  (1) to install, use, maintain, repair, replace and relocate for service
to the Premises and/or other parts of the Building the areas within the Premises
above the dropped ceilings (or if there is no dropped ceiling, within three (3)
feet of the roof deck) and below the floor for pipes, ducts, conduits, wires and
appurtenant fixtures, (2) to alter or relocate any other common facility, (3) to
make any repairs and replacements to the Premises which Landlord is obligated to
perform, and (4) in connection with any excavation made upon adjacent land of
Landlord or others, to enter and to permit others to enter, upon the Premises to
do such work as the person causing such excavation deems necessary to preserve
the walls of the Building from injury or damage and to support the same.  In
connection with the exercise of the foregoing rights Landlord shall exercise
reasonable efforts to minimize interference with the usual and customary
operations of Tenant in the Premises in accordance with the provisions of this
Lease.

(e)Landlord shall have the right, at any time and from time-to-time during the
Extension Term, upon not less than sixty (60) days prior notice to Tenant (a
“Relocation Notice”), to provide and furnish Tenant with premises elsewhere in
the Building of approximately the same size as the Premises as determined by
Landlord in its reasonable discretion (the “Substitute Premises”) and to
relocate Tenant from the Premises to the Substitute Premises.  If Landlord
relocates Tenant to the Substitute Premises, then on the date specified on the
Relocation Notice Tenant shall move its improvements, equipment, and personal
property to the Substitute Premises and shall reinstall and reconstruct such
improvements, equipment and personal property in the Substitute Premises in a
manner and fashion reasonably comparable to the Premises.  Upon receipt of
invoices and evidence of payment thereof by Tenant, Landlord shall reimburse
Tenant for the

9

--------------------------------------------------------------------------------

 

reasonable costs and expenses incurred by Tenant in connection with the
relocation of said equipment and personal property and the reinstallation
thereof in the Substitute Premises.  In connection with any such relocation,
Landlord shall exercise reasonable efforts to minimize the disruption of
Tenant’s operations in the Premises.  Upon the exercise by Landlord of the
foregoing relocation right, this Lease and each of the terms, covenants and
conditions hereof shall remain in full force and effect and be applicable to the
Substitute Premises.  In such event, the Substitute Premises shall thereafter be
deemed to be substituted for the original Premises and Tenant shall have no
further rights or interests in or to the original Premises.  The provisions of
this Section 2.1(e) shall be self-operative; however, at either party’s request,
Landlord and Tenant shall enter into an amendment of this Lease confirming the
relocation of the Premises to the Substitute Premises.

2.2Term.  The Original Term shall begin on the Commencement Date and shall
continue to the Expiration Date, unless sooner terminated as hereinafter
provided.  When the Commencement Date and the Expiration Date have been
determined, Landlord and Tenant shall execute and deliver a commencement date
agreement, in the form attached hereto as Exhibit C, confirming the Commencement
Date and the Expiration Date; provided, however, the failure to execute and
deliver said agreement shall not limit or detract from the determination of such
dates.

2.3Extension Option.  

(a)Provided that as of the date of the Extension Notice and as of the
commencement of the Extension Term (i) this Lease is in full force and effect,
(ii) the original Tenant named herein, or an assignee or subtenant of the
original Tenant named herein for which Landlord’s consent is not required
pursuant to Section 6.2.1(f) or Section 6.2.1(g) of this Lease, is in occupancy
of the entire Premises, (iii) Tenant is not in default of its obligations under
this Lease beyond any applicable grace period, and (iv) Tenant has not assigned
this Lease or sublet all or any part of the Premises excepting only an
assignment or sublease described in clause (ii), above, Tenant shall have the
right to extend the Term of this Lease for one (1) additional period of five (5)
years (the “Extension Term”), such Extension Term to begin immediately upon the
expiration of the Original Term of this Lease.  All of the terms, covenants and
provisions of this Lease shall apply to such Extension Term, except that (x) the
Annual Fixed Rent Rate for the Extension Term shall be the Fair Rental Value of
the Premises at the commencement of such Extension Term, as determined pursuant
to this Section 2.3 and (y) Landlord shall have no obligation to make any
alterations or improvements to the Premises, or to provide any allowances,
inducements or other payments of any kind to Tenant in connection therewith.  If
Tenant shall elect to exercise the aforesaid option, it shall do so by giving
Landlord notice (an “Extension Notice”) in writing of its intention to do so not
earlier than eighteen (18) months and not later than twelve (12) months prior to
the expiration of the Original Term.  Accordingly, if Tenant fails timely to
exercise its option for the Extension Term and to deliver the Extension Notice
on or before the exercise date specified above, then Tenant shall have no
further right or option to extend the Term of this Lease hereunder or otherwise.

(b)If Tenant timely and properly gives such Extension Notice and the foregoing
conditions precedent are fully and completely satisfied, the Term of this Lease
shall be automatically extended for the Extension Term without the requirement
for any additional documents; provided, however, upon the request of either
Landlord or Tenant, Landlord and Tenant

10

--------------------------------------------------------------------------------

 

shall enter into an amendment to this Lease to confirm such exercise and to
document all modifications to this Lease resulting from the extension for the
Extension Term; provided, further, the failure to exercise and deliver said
agreement shall not limit or detract from the valid extension of the Term for
the Extension Term.

(c)For the purposes hereof, the “Fair Rental Value” of the Premises shall mean
the fair rental value of the Premises that would be agreed upon between a
landlord and a tenant executing a lease of comparable office space in a
comparable building located in Boston, Massachusetts for a comparable term, upon
all of the terms and conditions of this Lease, taking into account all relevant
factors.

(d)If Tenant timely delivers an Extension Notice, then promptly after delivery
of the Extension Notice Landlord will deliver a notice (the “Fair Rental Value
Notice”) to Tenant setting forth the Landlord’s determination of the Fair Rental
Value for the Extension Term.  If Tenant disagrees with Landlord’s determination
of the Fair Rental Value for the Extension Term, then within thirty (30) days
after receipt of the Fair Rental Value Notice, Tenant shall deliver a notice (an
“Arbitration Notice”) to Landlord, in which event the Fair Rental Value shall be
determined by the appraisal process set forth in Section 2.3(f).  If Tenant does
not timely deliver an Arbitration Notice to Landlord, then Tenant shall be
considered to have accepted the determination of Fair Rental Value set forth in
the Fair Rental Value Notice delivered by Landlord and shall have no further
right to object thereto.

(e)If Tenant timely exercises its right to have the Fair Rental Value determined
by said appraisal process pursuant to Section 2.3(f) and the appraisal process
has not been concluded as of the commencement of the Extension Term, then
pending such conclusion Tenant shall pay Annual Fixed Rent and Additional Rent
at the Fair Rental Value as initially designated by Landlord.  If the Fair
Rental Value as determined by said appraisal process is greater than or less
than the Fair Rental Value as determined by Landlord, then any adjustment
required to correct the amount previously paid shall be made by payment by the
respective party thirty (30) days after such determination of Fair Rental Value.

(f)If Tenant timely delivers an Arbitration Notice to Landlord within said
thirty (30) day period, then the Fair Rental Value shall be determined by
arbitration in accordance with the then prevailing expedited procedures of the
American Arbitration Association or its successor for arbitration of commercial
disputes, except that the expedited procedures shall be modified as follows:

(1)In its Arbitration Notice, Tenant shall specify the name and address of the
person to act as the arbitrator on Tenant’s behalf.  The arbitrator shall be a
commercial real estate appraiser with the M.A.I. designation from the American
Institute of Real Estate Advisors, with at least ten (10) years full-time
commercial real estate appraisal experience who is familiar with the Fair Rental
Value of first-class office space in the Downtown Financial District and/or
Seaport District in Boston, Massachusetts.  Within ten (10) Business Days after
receipt of the Arbitration Notice, Landlord shall give notice to Tenant
specifying the name and address of the person designated by Landlord to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified.  

11

--------------------------------------------------------------------------------

 

(2)After the two arbitrators are chosen pursuant to the foregoing provisions,
the arbitrators so chosen shall meet within ten (10) Business Days after the
second arbitrator is appointed and shall seek to reach agreement on Fair Rental
Value for the Extension Term. If within twenty (20) Business Days after the
second arbitrator is appointed the two arbitrators are unable to reach agreement
on Fair Rental Value, then the two arbitrators shall appoint a third independent
arbitrator, who shall be a competent and impartial appraiser with qualifications
of the first two arbitrators pursuant to the foregoing provisions.  If they are
unable to agree upon such appointment within five (5) Business Days after
expiration of such twenty (20) Business Day period, then the third arbitrator
shall be selected by the parties themselves.  If the parties do not agree on the
third arbitrator within five (5) Business Days after expiration of the foregoing
five (5) Business Day period, then either party, on behalf of both, may request
appointment of such a qualified person by the Boston Office of the American
Arbitration Association.  The third arbitrator shall decide the dispute, if it
has not been previously resolved, by following the procedures set forth
below.  Each party shall pay the fees and expenses of its respective arbitrator
and both shall equally share the fees and expenses of the third arbitrator.  

(3)If a third arbitrator is chosen pursuant to the foregoing provisions, then
the Fair Rental Value for the Extension Term shall be determined by the third
arbitrator in accordance with the following procedures:  Concurrent with the
appointment of the third arbitrator, each of the arbitrators selected by the
parties shall state, in writing, his or her determination of the Fair Rental
Value.  The third arbitrator shall have the right to consult experts and
competent authorities for factual information or evidence pertaining to a
determination of the Fair Rental Value, but any such determination shall be made
in the presence of both parties with full right on their part to cross-examine.
The third arbitrator shall conduct such hearings and investigations as he or she
deem appropriate and shall, within thirty (30) days after being appointed,
select which of the two proposed determinations most closely approximates his or
her determination of the Fair Rental Value.  The third arbitrator shall have no
right to propose a middle ground or any modification of either of the two
proposed determinations.  The determination he or she chooses as that most
closely approximating his or her determination of the Fair Rental Value shall
constitute the decision of the third arbitrator and shall be final and binding
upon the parties.  The third arbitrator shall render the decision in writing
with counterpart copies to each party. The third arbitrator shall have no power
to add to or modify the provisions of this Lease. Promptly following receipt of
the third arbitrator’s decision, the parties shall enter into an amendment to
this Lease evidencing the extension of the Term for the Extension Term and
confirming the Rent for the Extension Term, but the failure of the parties to do
so shall not affect the effectiveness of the third arbitrator’s
determination.  In the event of a failure, refusal or inability of any
arbitrator to act, his or her successor shall be appointed by him or her, but in
the case of the third arbitrator, his or her successor shall be appointed in the
same manner as that set forth herein with respect to the appointment of the
original third arbitrator.

12

--------------------------------------------------------------------------------

 

(4)All such determinations of Fair Rental Value shall be final and binding upon
the parties.  The provision for determination by appraisal shall be specifically
enforceable to the extent such remedies are available under the applicable law,
and any determination hereunder shall be final and binding upon the parties
hereto, and either party shall have the right to enter judgment thereon, unless
otherwise provided by applicable law.  

(g)Time is of the essence of this Section 2.3.

2.4ROFO Right.  

(a)ROFO Space.  If (i) at any time between the Commencement Date and the date
which is twelve (12) months prior to the Expiration Date, Landlord determines
that any separately demised rentable area contiguous to the Premises on the
eighth (8th) floor of the Building (each a “ROFO Space”) has become “available
for leasing”, provided that the conditions precedent set forth in Section 2.4(d)
below are then satisfied, then prior to offering to lease such ROFO Space to any
3rd parties, Landlord shall deliver notice thereof to Tenant (the “ROFO Notice”)
setting forth a description of the ROFO Space in question (including the
rentable area thereof), the Landlord’s determination of Annual Fixed Rent Rate
and Additional Rent for such ROFO Space, the other material business terms upon
which Landlord is willing to lease the ROFO Space, the term for the ROFO Space,
and the date Landlord anticipates that the ROFO Space will become available for
leasing.  Provided that all of the conditions precedent set forth in this
Section 2.4 are fully satisfied by Tenant, Tenant shall have the one-time option
(the “ROFO Option”), exercisable by Tenant delivering written notice (the
“Acceptance Notice”) to Landlord within ten (10) Business Days after delivery by
Landlord of the ROFO Notice, to lease all of the subject ROFO Space upon all of
the terms and conditions set forth in the ROFO Notice, including the Annual
Fixed Rental Rate and Additional Rent for the ROFO Space designated by Landlord
as set forth therein.

(b)Rejected ROFO Space.  If Tenant fails to deliver an Acceptance Notice within
such ten (10) Business Day period, then Tenant shall be deemed to have rejected
the option to lease the applicable ROFO Space (the “Rejected ROFO Space”).  In
such event, Tenant shall have no further rights or claims with respect to the
Rejected ROFO Space, Landlord shall have no further liabilities or obligations
to Tenant with respect to the Rejected ROFO Space, and Landlord may elect to
lease the Rejected ROFO Space to 3rd parties upon such terms and conditions as
Landlord may determine in its discretion (subject to the provisions of Section
2.4(h) below).

(c)Available for Leasing, etc.  For purposes of this Section 2.4, space shall be
deemed “available for leasing” when Landlord has determined in its discretion
that (i) the space is vacant, or (ii) the respective tenant or occupant which
leases the subject ROFO space will not extend or renew the terms of its lease or
other occupancy agreement for the ROFO Space and that said tenant or occupant is
not interested either in extending or renewing its lease or other occupancy
agreement for the ROFO Space or in entering into a new lease for such ROFO
Space.  For purposes of this Section 2.4, space shall not be deemed “available
for leasing” if, at the time in question (x) any person or entity leases or
occupies the ROFO Space (unless such person or entity confirms to the
satisfaction of Landlord that it does not intend to extend or renew the term of
the lease or other occupancy agreement for the ROFO space or enter into a new
lease for such ROFO Space); (y) any person or entity holds any Superior Right,
which Superior Right has not been waived or

13

--------------------------------------------------------------------------------

 

extinguished; or (z) Landlord intends to occupy the ROFO Space, or to lease or
otherwise permit the occupancy of the ROFO Space by an affiliate or subsidiary
of Landlord.  Without limitation, so long as a tenant or other occupant leases
or occupies all or a portion of the ROFO Space, Landlord shall be free to extend
or renew any such tenancy or occupancy, whether or not pursuant to a lease or
other agreement, and such space shall not be deemed to be “available for
leasing.”  In no event shall Landlord be liable to Tenant for any failure by any
then existing tenant or occupant to vacate any ROFO Space by any particular
date.  Nothing set forth in this Section 2.4 shall be construed to limit
Landlord’s right to lease space in the Building to affiliates of Landlord, or to
keep space in the Building vacant if Landlord elects, in its sole discretion, to
do so, and such space leased to affiliates, subsidiaries or related entities, or
vacant space, shall in no event be deemed to be “available for leasing”
hereunder.  Notwithstanding anything herein to the contrary, all rights of first
offer granted to Tenant pursuant to this Section 2.4 are subject and subordinate
in all respects to the rights (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of all other
tenants and occupants which rights are existing on the Date of this Lease (each,
a “Superior Right”).  

(d)Conditions.  Landlord shall have no obligation to deliver a ROFO Notice and
Tenant shall have no right to exercise any ROFO Option unless all of the
following conditions have been satisfied both on the date of the Acceptance
Notice and on the ROFO Space Commencement Date:  (i) No uncured Event of Default
(after the expiration of any applicable cure period) shall exist under this
Lease; and (ii) the original Tenant or an entity which is an assignee or
subtenant with respect to which the prior consent of Landlord is not required
pursuant to Sections 6.2.1(f) or 6.2.1(g) of this Lease, is occupying not less
than seventy-five percent (75%) of the Rentable Area of the Premises.

(e)Terms.  Effective as of the date on which Landlord delivers the ROFO Space to
Tenant (the “ROFO Space Commencement Date”):

(i)The ROFO Space shall be added to and be deemed to be a part of the Premises
for all purposes under this Lease (except as otherwise provided in this Section
2.4);

(ii)The ROFO Space shall be delivered in broom-clean condition, free of all
tenants and occupants and otherwise in its “as is” condition; Landlord shall not
be obligated to perform any work or improvements or to provide any allowances or
inducements with respect thereto;

(iii)The Annual Fixed Rental Rate, Monthly Fixed Rental Rate, Operating Costs
Excess, Taxes Excess, and other Additional Rent for the ROFO Space shall be as
set forth in the ROFO Notice;

(iv)The rent commencement date for the ROFO Space shall be as set forth in the
ROFO Notice;

(v)The expiration date for the lease of the ROFO Space shall be as set forth in
the ROFOF Notice; and

14

--------------------------------------------------------------------------------

 

(vi)Tenant shall pay all Additional Rent payable under this Lease with respect
to the applicable ROFO Space, except to the extent that any such Additional Rent
is included in the amounts payable under clause (iii) above.

(f)Amendment.  The delivery of an Acceptance Notice by Tenant shall constitute
the irrevocable and unconditional acceptance by Tenant of the offer to lease the
ROFO Space upon all of the terms and conditions set forth in the ROFO
Notice.  Without limitation, if Tenant exercises the ROFO Option, upon request
of either party, Landlord and Tenant will execute, acknowledge and deliver an
amendment to this Lease confirming the ROFO Space Commencement Date, Annual
Fixed Rental Rate, Monthly Fixed Rental Rate, Operating Costs Excess, Taxes
Excess, and other Additional Rent payable with respect to the ROFO Space, the
incorporation of the ROFO Space into the Premises, and the modifications to this
Lease resulting therefrom, as provided in subsection (e).  The failure of either
party to execute and deliver such an amendment shall not affect the rights,
liabilities or obligations of the parties with respect to the ROFO Space.

(g)Expiration.  Notwithstanding any provision contained herein to the contrary,
effective as of the date which is twelve (12) months prior to the Expiration
Date, or if this Lease is terminated prior to such Expiration Date, the earlier
termination of this Lease, this Section 2.4 shall become null and void and of no
further force or effect and Tenant shall have no further ROFO Options or other
rights to lease any ROFO Space pursuant to this Section 2.4.  Effective as of
said date, all of the obligations of Landlord to offer any ROFO Space to Tenant
shall be considered to have been fully and completely satisfied, and neither
Landlord nor Tenant shall have any further rights, liabilities or obligations
under this Section 2.4.

(h)Look Back. Notwithstanding the foregoing, if (i) Tenant was entitled to
exercise its ROFO Option but failed to deliver an Acceptance Notice within the
ten (10) Business Day period, and (ii) thereafter prior to entering into a lease
(or leases) for such ROFO Space Landlord proposes to lease the respective ROFO
Space to a prospective tenant on terms that are “materially more favorable” than
those set forth in the ROFO Notice previously delivered to Tenant, then Tenant’s
rights with respect to the respective ROFO Space shall be revived and Tenant
shall once again have a ROFO Option with respect to the respective ROFO
Space.  For purposes hereof, the terms offered to a prospect shall be deemed to
be “materially more favorable” from those set forth in the ROFO Notice if there
is a reduction of more than ten percent (10%) in the “bottom line” cost per
rentable square foot of the ROFO Space to the prospective tenant, when compared
with the “bottom line” cost per rentable square foot for the ROFO Space under
the ROFO Notice, determined by considering all of the economic terms of both
proposals, respectively, including, among other relevant factors, the fixed
rent, the tax and expense escalation, the additional rent, any free rent
periods, and any other concessions and allowances.

ARTICLE 3
Condition of Premises; Initial Installations

3.1Condition of Premises; Initial Installations.  Tenant has inspected the
Premises and agrees (a) to accept possession of the Premises in the Delivery
Condition, (b) that neither Landlord nor any of Landlord’s agents have made any
representations or warranties with respect to the Premises or the Building, and
(c) Landlord has no obligation to perform any work, supply any

15

--------------------------------------------------------------------------------

 

materials, incur any expense or make any alterations, additions or improvements
to the Premises to prepare the Premises for Tenant’s use and
occupancy.  Promptly after the Commencement Date occurs, Tenant shall, at its
own cost and expense, in accordance with and subject to the terms and provisions
of this Lease, perform or cause to be performed any Initial Installations, shall
equip the Premises with new trade fixtures and personal property necessary or
proper for the conduct of Tenant’s business, and shall open for business as soon
thereafter as possible.  Tenant’s occupancy of any part of the Premises shall be
conclusive evidence, that Tenant has accepted possession of the Premises in its
then-current condition, and that at the time such possession was taken, the
Premises and the Building were in a good and satisfactory condition as required
by this Lease.  Notwithstanding the foregoing, Landlord acknowledges that Tenant
may not be able to take occupancy of the Premises until such time as all
applicable government restrictions or health advisory notices rendered in
connection with the pandemic known as Corona Virus 19 have been removed or
lapsed and employees of Tenant and their contractors can conduct the activities
necessary to take occupancy in a manner reasonably determined by Tenant to be
safe.    

3.2Delivery.  The Premises shall be delivered to Tenant in the Delivery
Condition.  Landlord shall not be liable for any failure to deliver possession
of the Premises or to cause the Commencement Date to have occurred by the
Commencement Date, and no such failure shall impair the validity of this Lease
or extend the Term.  

3.3Plans and Specifications.  (a) If Tenant elects to perform any Initial
Installations, then Tenant shall, at its sole cost and expense, prepare and
furnish to Landlord for its approval, architectural, mechanical, electrical,
plumbing, fire protection and structural engineering schematic design documents,
design development documents and final construction plans and specifications for
the Initial Installations.  The plans and specifications for the Initial
Installations shall be prepared by Tenant’s Architect and shall be submitted to
Landlord both in paper format (two (2) copies and electronically, all in AutoCad
(dwg) and PDF format.  All proposed plans and specifications prepared by
Tenant’s Architect for the Initial Installations shall comply with all
applicable Requirements.  Tenant shall cause Tenant’s Architect to perform all
architectural services typically and customarily provided under construction
contracts for similar leasehold improvements.  Such services shall include,
without limitation, providing all certifications customarily provided by an
architect for similar leasehold improvements in order to obtain a certificate of
occupancy for the Premises.  Tenant shall also retain, at market rates, the
services of mechanical, electrical, plumbing and structural engineers designated
by Landlord to assist in the preparation of the Proposed Tenant Improvement
Plans, as well as any engineers or consultants required by Massport or other
applicable Governmental Authorities to review the Proposed Tenant Improvement
Plans for compliance with applicable Requirements.  Tenant shall be solely
responsible for the architectural and engineering services required in
connection with the Initial Installations.

(b)If Tenant elects to perform any Initial Installations, then promptly after
the Commencement Date, Tenant will cause Tenant’s Architect to prepare and
submit to Landlord for its approval the proposed final construction plans and
specifications for the Initial Installations (collectively, the “Proposed Tenant
Improvement Plans”).  The approval by Landlord of the Proposed Tenant
Improvement Plans shall not be unreasonably withheld, conditioned or delayed.
Landlord shall not be deemed unreasonable for withholding approval of any
element of such Proposed Tenant Improvement Plans which (i) involve or might
affect any structural or exterior

16

--------------------------------------------------------------------------------

 

element of the Complex or any portion thereof, (ii) might, in Landlord’s
reasonable opinion, materially adversely affect the value of the Complex or any
portion thereof, (iii) might materially adversely affect the proper functioning
of the building systems or other facilities, or (iv) will increase the cost of
construction or insurance on the Complex or any portion thereof, or may increase
the Operating Costs or Taxes.  If Landlord shall advise Tenant of any objections
to, deficiencies in, or clarifications required with respect to, the Proposed
Tenant Improvement Plans, then Tenant shall, promptly after receipt of such
response from Landlord, cause Tenant’s Architect to revise the Proposed Tenant
Improvement Plans to address the objections, deficiencies or clarifications, to
stamp the revised plans, and to submit such revised plans to Landlord.  After
approval thereof by Landlord said plans shall be stamped by the Architect, and
thereafter shall be considered to be the “Tenant Improvement Plans.”    

(c)The approval by Landlord of any Tenant Improvement Plans or other plans and
specifications furnished to and approved by Landlord, or of any changes thereto,
shall in no way be deemed an agreement or representation that such Tenant
Improvement Plans or other plans and specifications, or any element of the
Initial Installations contemplated thereby, comply with applicable
Requirements.  Landlord shall not be liable to Tenant or any other party in
connection with the approval of any such Tenant Improvement Plans or other plans
and specifications.

3.4Performance of Initial Installations; Tenant’s Contractor.  From and after
the Commencement Date, Tenant shall have the right to enter the Premises to
perform the Initial Installations therein.  The Initial Installations shall be
consistent with and complementary to the first-class standards of the
Building.  Tenant will be responsible for obtaining all permits and approvals
for the Initial Installations, including, without limitation, a building permit
from the Commonwealth of Massachusetts Department of Public Safety and all
applicable permits and approvals from the City of Boston Inspectional Services
Department.  The Initial Installations shall be performed by Tenant in
accordance with the Tenant Improvement Plans and the construction rules,
regulations and procedures adopted by Landlord from time to time.  Tenant shall
employ a general contractor selected by Tenant and approved by Landlord for the
Initial Installations and shall cause said general contractor to obtain and
maintain “builder’s risk” insurance covering Landlord and Tenant as their
interests may appear, against loss or damage by fire, vandalism, malicious
mischief and such risks as are customarily covered by a so-called “extended
coverage endorsement” to the full insurable value of the Initial Installations,
in addition to all other insurance required by Section 6.2.5.  Prior to the
commencement of the Initial Installations, (x) Tenant shall submit certificates
evidencing such insurance coverage to Landlord for its prior approval, and
(y) Tenant shall obtain and submit to Landlord for its prior approval the
building permit and all other applicable Permits for the Initial Installations
required pursuant to applicable Requirements.  Promptly after approval thereof
by Landlord, Tenant shall commence and thereafter continuously and diligently
prosecute the Initial Installations to completion in accordance with the Tenant
Improvement Plans, in a good and workmanlike manner employing materials of good
quality and in compliance with all applicable Requirements.  The Initial
Installations shall be performed in accordance with the applicable provisions of
this Lease, including, without limitation, the provisions of Section
6.2.5.  Tenant shall provide a project manager who will be the point of contact
with Landlord’s project manager for all matters dealing with the design and
construction of the Initial Installations.

17

--------------------------------------------------------------------------------

 

ARTICLE 4
Rent

4.1Payment of Rent: Fixed Rent.  (a) Tenant covenants and agrees to pay to
Landlord, without notice or demand and without abatement, offset, deduction or
counterclaim, to the Original Address of Landlord, or at such other place or to
such other person or entity as Landlord may from time-to-time direct in writing:
(i) Fixed Rent, in equal monthly installments at the Monthly Fixed Rent Rate
(which is 1/12th of the Annual Fixed Rent), (and for any portion of a calendar
month following the Commencement Date or at the end of the Term, at that rate
prorated on a daily basis payable for such portion), in advance, on the first
day of each calendar month during the Term, commencing on the Commencement Date;
and (ii) Additional Rent, in the amounts, at the times and in the manner set
forth in this Lease.  The Fixed Rent and Additional Rent payable under this
Lease sometimes are referred to in this Lease collectively as the “Rent.”

(b)If Landlord shall give notice to Tenant that Rent and other payments due
under this Lease are to be made to Landlord by wire transfer, electronic fund
transfers or by similar means, then Tenant shall make all such payments as shall
be due after receipt of such notice by means of such wire transfer, electronic
fund transfers or such similar means as may be designated by Landlord.

(c)Tenant acknowledges and agrees that the Annual Fixed Rent Rate may not be
reduced by agreement of Landlord and Tenant without the prior written consent of
Massport, except pursuant to the express provisions of this Lease.

4.2Additional Rent.  Tenant covenants and agrees to pay the following, as
Additional Rent:

4.2.1Real Estate Taxes. (a) If for any Tax Year during the Term the Taxes exceed
Base Taxes, then Tenant shall reimburse Landlord, as Additional Rent, for
Tenant’s Tax Percentage of such excess (the “Tax Excess”).  Tenant shall remit
to Landlord, on the first day of each calendar month, estimated payments on
account of the Tax Excess, such monthly amounts to be sufficient to provide
Landlord, as and when payments on account of Taxes are due and payable to the
respective governmental authority, a sum equal to the Tax Excess, as reasonably
estimated by Landlord from time-to-time on the basis of the most recent tax
information available. Without limiting the foregoing, Landlord shall, promptly
after the commencement of each Tax Year, provide Tenant with a statement setting
forth Tenant’s estimated payments for such Tax Year on account of the Tax
Excess. If the total of such monthly payments for any Tax Year is greater than
the actual Tax Excess for such Tax Year, then promptly after the expiration of
such Tax Year and the determination of the actual amount of Tax Excess for such
Tax Year, Landlord shall pay to Tenant, or credit against the next accruing
payments to be made by Tenant pursuant to this subsection 4.2.1, the difference;
if the total of such payments is less than the actual Tax Excess for such Tax
Year, then Tenant shall pay the difference to Landlord not more than ten (10)
days after Landlord delivers to Tenant an itemized statement of the actual Tax
Excess.

18

--------------------------------------------------------------------------------

 

(b)If, after Tenant shall have made payment of the Tax Excess for a Tax Year
pursuant to this subsection 4.2.1, Landlord shall receive a refund of any
portion of Taxes paid by Tenant with respect to such Tax Year, whether as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without Landlord having any obligation to undertake any such
proceedings), Landlord shall promptly pay to Tenant, or credit against the next
accruing payments to be made by Tenant pursuant to this subsection 4.2.1, the
Tenant’s Percentage of the refund, after deducting therefrom Tenant’s Tax
Percentage of the costs and expenses, including, without limitation, reasonable
attorneys’ fees and appraisers’ fees, incurred in connection with obtaining such
refund.

(c)If the Term of this Lease shall commence, or shall end (by reason of
expiration of the Term or earlier termination), on any date other than the first
or last day of the Tax Year, or should the Tax Year or period of assessment of
real estate taxes be changed, as the case may be, then the amount of Tax Excess
payable by Tenant for such year shall be appropriately apportioned and adjusted.

(d)The term “Taxes” shall mean all ad valorem real estate and personal property
taxes, assessments, business improvement district charges, fees and assessments,
governmental betterments and other charges and impositions (including, but not
limited to, fire protection service fees and similar charges) levied, assessed
or imposed at any time and from time-to-time during the Term upon or against the
Property and/or any part thereof.  “Taxes” shall also include all taxes and
payments assessed, levied, imposed or otherwise payable in lieu of the
foregoing, all costs and expenses (including reasonable attorneys’ fees)
incurred in contesting or seeking an abatement or reduction in any of the
foregoing, and all other additional types of taxes, assessments, levies,
impositions, fees and charges however described or imposed upon the Property
and/or the Landlord with respect to the Property.  If, at any time during the
Term, any tax or excise on rents or other revenues, however described, are
levied or assessed against Landlord with respect to the Rent reserved hereunder
and/or the ownership of the Property, either wholly or partially in substitution
for, or in addition to, ad valorem real estate taxes, such tax or excise shall
be included in Taxes; provided however, Taxes shall not include franchise,
estate, inheritance, succession, capital levy, transfer, net income or excess
profits taxes assessed on Landlord.  Taxes shall include any estimated payment
made by Landlord on account of a fiscal tax period for which the actual and
final amount of taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment.

4.2.2Personal Property Taxes.  Tenant shall pay all taxes, assessments,
betterments and other charges and impositions charged, assessed or imposed upon
the personal property, fixtures and equipment of Tenant in or upon the Premises
prior to the due date thereof.

4.2.3Operating Costs.  (a) If for any calendar year during the Term the
Operating Costs exceed the Base Operating Costs, then Tenant shall reimburse
Landlord, as Additional Rent, for Tenant’s Office Percentage of such excess (the
“Operating Costs Excess”).  Tenant shall remit to Landlord, on the first day of
each calendar month, estimated payments on account of the Operating Costs
Excess, in monthly amounts reasonably estimated by Landlord from time-to-time to
be sufficient to provide Landlord, by the end of the calendar year, a sum equal
to the Operating Costs Excess for such calendar year. Without limiting the
foregoing, Landlord shall, promptly after the commencement of each Lease Year,
provide Tenant with a statement setting forth Tenant’s

19

--------------------------------------------------------------------------------

 

estimated payments for such Lease Year on account of the Operating Costs Excess.
If, at the expiration of the respective calendar year, the total of such monthly
payments made by Tenant is greater than the actual Operating Costs Excess for
such year, then promptly after the expiration of such calendar year and the
determination of the actual amount of Operating Costs Excess, Landlord shall pay
the excess amount to Tenant or credit the excess amount against the next
accruing payments to be made by Tenant pursuant to this subsection 4.2.3.  If
the total of such payments is less than the actual Operating Costs Excess for
such year, then Tenant shall pay the difference to Landlord within not more than
ten (10) days after the date Landlord furnishes to Tenant an itemized statement
of the actual Operating Costs Excess.  Any reimbursement for Operating Costs due
and payable by Tenant with respect to periods of less than twelve (12) months
shall be equitably prorated.

(b)The term “Operating Costs” shall mean all costs or expenses of every kind and
nature paid or incurred by Landlord in connection with the operation, cleaning,
management, maintenance, repair and upkeep of the Property, including, without
limitation, all costs and expenses of maintaining and repairing the Property
(including snow removal, security, operation and repair of heating and
air-conditioning equipment, elevators, lighting and any other building equipment
or systems) and of all repairs and replacements (other than repairs or
replacements for which Landlord has received full reimbursement from
contractors, other tenants of the Building or from others) required or desirable
in order to keep the Property in good working order, repair, appearance and
condition; all costs, including material and equipment costs, for cleaning and
janitorial services to the Building (including window cleaning of the Building);
all premiums and costs of insurance carried by Landlord relating to the
Property; all costs and expenses incurred by Landlord in providing
transportation services, including shuttle bus services, water taxi services and
the like; all costs related to provision of heat (including oil, electric, steam
and/or gas), air-conditioning, ventilation, and water (including sewer charges)
and other utilities to the Building (exclusive of reimbursement to Landlord for
any of same received as a result of direct billing to any tenant); payments
under all service contracts relating to the foregoing; all compensation, fringe
benefits, payroll taxes and worker’s compensation insurance premiums related
thereto with respect to any employees (but not above the grade of general
manager) of Landlord or its affiliates or manager engaged in security and
maintenance of the Property; commercially reasonable attorneys’ fees and
disbursements (exclusive of any such fees and disbursements incurred in tax
abatement proceedings or the preparation of leases or disputes with tenants) and
auditing and other commercially reasonable professional fees and expenses;
shuttle services; management fees consistent with management fees of other first
class properties in the Seaport District of Boston, Massachusetts; fire
protection service fees and similar governmental charges; and the portion fairly
allocable to the Property of any and all of the foregoing costs incurred with
regard to the operation, maintenance and repair of any facilities shared by the
Property with any other properties.

(c)There shall not be included in such Operating Costs the following: (1)
brokerage commissions and fees related to the leasing of space in the Building;
(2) interest and principal payments for loans secured by the Property; (3) any
ground lease rent; (4) costs of leasing space, including advertising and
marketing costs and/or the cost of securing tenants, including rent inducements,
space planning and legal fees and expenses for tenant spaces and leases and
alterations to tenant spaces and any fit-out in advance of and in expectation of
securing a tenant; (5) costs of services provided by affiliates of Landlord
(other than the management fees set forth above) to the extent such costs exceed
market competitive costs for such services for owner

20

--------------------------------------------------------------------------------

 

managed buildings; (6) except as otherwise specifically provided here, costs
incurred by Landlord of a capital nature to the extent they constitute capital
additions to the Building; (7) costs incurred in connection with the removal,
encapsulation or other treatment of asbestos or any other Hazardous Materials
(classified as such on the Date of this Lease) existing in the Building as of
the Date of this Lease or introduced into the Building by Landlord after the
Date of this Lease; (8) costs associated with the operation of the business of
the partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Building (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Building); (9) any compensation paid to clerks, attendants
or other persons in commercial concessions operated by the Landlord in excess of
market rates for such services; and (10) the wages and benefits of any employee
who does not devote substantially all of his or her employed time to the
Building unless such wages and benefits are prorated to reflect time spent on
operating and managing the Building vis-à-vis time spent on matters unrelated to
operating and managing the Building.

(d)If during the Term, Landlord shall replace any capital items or make any
capital expenditures (collectively, “Capital Improvements”) and such Capital
Improvement was made either (x) in the good faith judgment of the Landlord for
the purpose of reducing Operating Costs, or (y) to comply with any law, code,
regulation, or other legal requirement which was not in effect or applied to the
Building as of the Commencement Date, then there shall nevertheless be included
in Operating Costs for each calendar year in which such Capital Improvement is
made, and for each subsequent calendar year, the “annual charge-off” of such
Capital Improvement.  The “annual charge-off” shall be determined by (i)
dividing the original cost of the Capital Improvement by the number of years of
useful life thereof (which useful life shall be determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of making of said capital expenditure); and (ii) adding to such
quotient an interest factor computed on the unamortized balance of such Capital
Improvement, based upon an interest rate determined by Landlord as being the
interest rate then being charged for long-term mortgages by institutional
lenders on similar properties within the locality in which the Building is
located; provided, however, if Landlord reasonably concludes on the basis of
engineering estimates that such Capital Improvement will effect savings in
Operating Costs and that such annual projected savings will exceed the annual
charge-off of such Capital Improvement computed as aforesaid, then the annual
charge-off shall be determined by (i) dividing the original cost of such Capital
Improvement by the number of years over which the projected amount of such
savings shall fully amortize the cost of such Capital Improvement; and (ii) by
adding the interest factor, as aforesaid.  

(e)If during all or any portion of any year for which Operating Costs are being
computed, less than 95% of the rentable Office Area of the Building is occupied
by tenants, then for purposes of calculating Operating Costs for such year, the
items of Operating Costs incurred for such year or portion thereof which vary
based on occupancy (such as cleaning costs) shall be reasonably extrapolated by
Landlord to be the estimated Operating Costs that would have been incurred if
95% of the rentable Office Area of the Building had been occupied by tenants and
such item(s) of work and services were being supplied to tenants occupying 95%
of the rentable Office Area of the Building, and for the purposes of this
Section 4.2.3, such extrapolated amount shall be deemed to be the Operating
Costs for such year or portion thereof.

21

--------------------------------------------------------------------------------

 

(f)Each statement of Operating Costs delivered to Tenant shall constitute an
account stated between Landlord and Tenant and shall be conclusively binding
upon Tenant, unless Tenant (i) pays to Landlord when due the amount set forth in
such statement, without prejudice to Tenant’s right to dispute such statement,
and (ii) within ninety (90) days after such statement is delivered, sends a
written notice to Landlord requesting an audit of Landlord’s books, in which
event, Tenant may, at its sole cost and expense, audit the books and records
pertaining to the Operating Costs for the respective calendar year.  Said audit
shall be performed either (i) at a mutually satisfactory time at Landlord’s
offices in Boston, Massachusetts, or (ii) after physical or electronic delivery
to Tenant of the relevant documents.  Tenant agrees that Tenant will not employ,
in connection with any such audit or any dispute under this Lease, any person or
entity who is to be compensated in whole or in part, on a contingency fee
basis.  In connection with any such audit, Tenant, and all accountants,
consultants and agents of Tenant shall keep all information confidential and
shall execute and deliver to Landlord a commercially reasonable confidentiality
agreement, whereby such parties agree not to disclose to any third party any of
the information obtained in connection with such audit. If after such
inspection, Tenant still disputes such Operating Expense accounting, Tenant may
request that a final, binding determination as to the proper amount be made, at
Tenant’s sole cost and expense, by an independent certified public accountant
selected by Landlord and reasonably approved by Tenant. Tenant shall pay the
fees and expenses relating to such audit, unless it is conclusively determined
that Landlord overstated Operating Costs by more than 5% for such year, in which
event Landlord shall reimburse Tenant for the reasonable out-of-pocket costs
incurred by Tenant in such audit.

4.2.4Insurance.  Tenant shall, at its cost and expense, obtain and maintain
throughout the Term, the following insurance protecting Landlord and such
additional Landlord Affiliates as may be requested by Landlord from
time-to-time:

(a)Commercial general liability insurance, in the broadest and most
comprehensive form generally available from time-to-time, naming Tenant as
insured, and Landlord, Landlord’s managing agent, the Landlord Affiliates, and
any mortgagee of which Tenant has been given notice as additional insureds, and
indemnifying the parties so named on an occurrence basis against all claims and
demands for death or any injury to persons or damage to property which may be
claimed to have occurred on the Premises (or the Property, insofar as used by
customers, employees, servants or invitees of the Tenant), in amounts which
shall, at the beginning of the Term, be at least equal to the limits set forth
in Section 1.1, and from time to time during the Term, shall be for such higher
limits, if any, as Landlord determines in its reasonable discretion as are
customarily carried in the area in which the Premises are located on property
similar to the Premises.

(b)Insurance against loss or damage by fire, and such other risks and hazards as
are insurable under then available standard forms of “all risk” property
insurance policies with extended coverage, insuring all of Tenant’s furniture,
furnishings, fixtures, and equipment, for the full insurable value thereof or
replacement cost value thereof, having a deductible amount, if any, of not
greater than $25,000.00 per annum;

22

--------------------------------------------------------------------------------

 

(c)During the performance of any Alterations (including the Initial
Installations) until completion thereof, builder’s risk insurance on an “all
risk” basis and on a completed value form, for full replacement value covering
the interests of Landlord, Tenant (and their respective contractors and
subcontractors) and any mortgagee, in all work incorporated in the Building and
all materials and equipment in or about the Premises;

(d)Workers’ compensation insurance, in amounts and with coverages as required by
law;

(e)Business interruption insurance in an amount of not less than $500,000.00;
and

(f)Such other insurance, in such amounts and with such coverages as Landlord may
reasonably require from time to time.

(g)All such policies shall be obtained from insurance companies with A.M. Best
ratings of “A-” or better, Class VIII or larger, and with S&P ratings of “AA” or
better.  All such insurance companies shall be qualified to do business and in
good standing in the Commonwealth of Massachusetts.  Tenant shall furnish
Landlord with certificates evidencing all such insurance prior to the beginning
of the Term, as well as updated certificates evidencing renewal thereof at least
thirty (30) days prior to the expiration of any such policy.  Such insurance may
be maintained under a “blanket” and/or “umbrella” policy covering the Premises
as well as other locations, provided that Tenant shall provide reasonably
satisfactory evidence that such blanket policy specifically includes the
Premises, that the minimum limits and self-insured retention for such policy
satisfies the foregoing requirements and shall apply to each occurrence in the
Premises, and that such policy affords substantially the same coverage as would
be provided under an individual policy which satisfies the foregoing
requirements

(h)All insurance which is carried by either party with respect to the Building,
the Premises or furniture, furnishings, fixtures, or equipment therein or
alterations or improvements thereto, whether or not required, shall include
provisions which either designate the other party as one of the insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury.  In the event that extra premium is
payable by either party as a result of this provision, the other party shall
reimburse the party paying such premium the amount of such extra premium.  If at
the request of one party, this non-subrogation provision is waived, then the
obligation of reimbursement shall cease for such period of time as such waiver
shall be effective, but nothing contained in this subsection shall derogate from
or otherwise affect releases elsewhere herein contained of either party for
claims.  Each party shall be entitled to have certificates of any policies
containing such provisions.  Each party hereby waives all rights of recovery
against the other for loss or injury against which the waiving party is
protected by insurance containing such provisions, reserving, however, any
rights with respect to any excess of loss or injury over the amount covered by
such insurance.  Tenant shall not acquire as insured under any insurance carried
by or on behalf of Landlord with respect to the Premises any right to
participate in the adjustment of loss or to receive insurance proceeds and
agrees upon request promptly to endorse and deliver to Landlord any checks or
other instruments in payment of loss in which Tenant is named as payee.  

23

--------------------------------------------------------------------------------

 

4.3Late Payment of Rent.  If Tenant shall fail to pay any installment of Rent
when due, and if on a prior occasion in the twelve (12) month period immediately
preceding such date Tenant also failed to pay any installment of Rent within
five (5) days after the date when due, then in addition to the outstanding
amounts, Tenant shall pay Landlord a late payment fee equal to 5% percent of the
overdue payment.

4.4Survival.  The provisions of this Article 4 shall survive the expiration or
termination of the Term.

ARTICLE 5
Landlord’s Covenants

5.1Affirmative Covenants.  Landlord covenants with Tenant:

5.1.1Condenser Water.  Landlord shall furnish condenser water to the air
handling units serving the Premises (reserving the right, at any time, to change
energy sources) sufficient to enable Tenant to maintain the Premises at
comfortable temperatures (subject to all federal, state, and local regulations
relating to the provision of heat and the Air Conditioning Design Conditions)
during Normal Business Hours by the operation of the system of air handling
units, refrigerating units, VAV boxes and reheat coils that serve the Premises
which are connected to the electrical system serving the Premises, the charges
for which Tenant is responsible under Section 5.1.2 below.  The “Air
Conditioning Design Conditions” shall be 78 degrees F dry bulb and 50% relative
humidity with outside conditions of 91 degrees F dry bulb and 75 degrees F wet
bulb, based upon an occupancy within each separately partitioned area in the
Premises of not more than 1 person per 150 square feet of Rentable Area and a
combined lighting and standard electrical load not to exceed 6 watts per square
foot of Rentable Area.  From and after the Commencement Date, Tenant shall pay
to Landlord, as Additional Rent, the Building standard “Condenser Water Charge”
established by Landlord from time to time.  The “Condenser Water Charge” is
currently $650.00 per ton per annum and is subject to increases by Landlord from
time to time, which increases shall be generally applicable to other Building
tenants.

5.1.2Electricity.  Landlord shall furnish to the Premises, separately metered by
check meter and at the direct expense of Tenant, up to 6 watts per square foot
of Rentable Area of the Premises of electricity for Tenant’s Permitted Uses
(i.e., 2 watts for lighting and 4 watts for general power).  From and after the
Commencement Date, Tenant shall pay, as Additional Rent, for the electricity
consumed in the Premises, based on the amounts shown on said check meter (the
“Electricity Charge”).  Tenant’s electrical consumption will be individually
check metered; however, with respect to electrical costs for heating,
ventilating and air-conditioning (“HVAC”), if the Premises are located on a
multi-tenant floor, for and with respect to Normal Business Hours, Tenant shall
pay, as Additional Rent, for its pro rata share of the HVAC electrical cost
(determined based on the square footage of the Premises on such multi-tenant
floor divided by the aggregate square footage of all tenants on such
multi-tenant floor).  During any periods other than Normal Business Hours, from
and after the Commencement Date, Tenant shall pay, as Additional Rent, the
Building standard overtime HVAC electrical cost charge (the “Overtime HVAC
Electrical Cost Charge”) established by Landlord from time to time.  The
“Overtime HVAC Electrical Cost Charge” is currently $32.50 per hour per floor,
with a two (2) hour minimum, and is subject to increases by Landlord from time
to time, which increases shall be generally applicable to other Building
tenants.

24

--------------------------------------------------------------------------------

 

5.1.3Cleaning.  Landlord shall provide cleaning to the Premises (excluding any
portions thereof used for the storage, preparation, service or consumption of
food) and the common areas of the Building, substantially in accordance with the
Cleaning Specifications attached hereto as Exhibit D and incorporated herein by
this reference.  Notwithstanding the foregoing, Tenant, at Tenant’s expense,
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
vermin, roaches or rodents, on a regular basis.  

5.1.4Water.  Landlord shall furnish water to the Premises for customary
cleaning, lavatory and toilet facilities.

5.1.5Passenger Elevator Service.  Landlord shall provide passenger elevator
service from the lobby of the Building to the floor of the Building on which the
Premises is located.

5.1.6Security.  Landlord shall furnish at least one (1) attendant in the
Building during Normal Business Hours, and a card access control system for
access to the Building and Premises after Normal Business
Hours.  Notwithstanding the foregoing, Tenant shall provide and maintain in good
working order a security system adequate to provide protection for the Premises,
including a twenty-four (24) hour direct response smoke, fire and burglary alarm
system.  Except as expressly set forth in this Section 5.1.6, Landlord will not
provide Tenant with any security guards or alarm or security systems of any kind
or nature.  In no event shall Landlord have any liability or obligation to
Tenant arising from any claims for loss, injury or damage to persons or property
in connection with Tenant’s security system, excepting only to the extent caused
by the negligence or willful misconduct of Landlord.

5.1.7Repairs.  Except as otherwise expressly provided herein, Landlord shall
make such repairs and replacements to the roof, exterior walls, exterior
windows, floor slabs and other structural components of the Building, and to the
common areas, facilities and plumbing, electrical, heating, ventilating and
air-conditioning systems of the Building as may be necessary to keep them in
good repair and condition (exclusive of equipment installed by Tenant and except
for those repairs required to be made by Tenant pursuant to Section 6.1.3
hereof, and repairs or replacements occasioned by any negligence or misconduct
of Tenant, its servants, agents, customers, contractors, employees, invitees, or
licensees). The provisions of this Section 5.1.7 are subject to the provisions
of Section 4.2.4(h).

5.2Interruption.  Landlord shall have no responsibilities, obligations, or
liabilities for any failure or interruption of any of the above-described
services, or for any failure or inability to make any repairs or replacements,
if such failure, interruption or inability arises out of or results from Force
Majeure Events, or any other causes beyond the reasonable control of the
Landlord.  Without limiting the foregoing, in no event shall Landlord ever be
liable to Tenant for any lost profits, or for any indirect or consequential
damages.  No failure or omission on the part of the Landlord to furnish any of
the services described in Section 5.1 shall be construed as an eviction of
Tenant, actual or constructive, nor entitle Tenant to an abatement or reduction
of, or offset against, Rent, nor render the Landlord liable in damages, nor
release Tenant from prompt fulfillment of any of its obligations and covenants
under this Lease.

25

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in this Lease, if Tenant is
unable despite its good faith commercially diligent efforts to use the Premises
for the ordinary conduct of Tenant’s business due solely to an interruption of
an Essential Service which Landlord is required to provide hereunder, other than
as a result of casualty or condemnation and subject to the provisions of Section
10.5, and such condition continues for a period of longer than five (5)
consecutive Business Days after Tenant furnishes a notice to Landlord (the
“Abatement Notice”) identifying the condition and Essential Service which has
been interrupted and stating that Tenant’s inability to use the Premises is
solely due to such condition, provided that (i) Tenant does not actually use or
occupy the Premises during such five (5) consecutive Business Day period, and
(ii) such condition has not resulted from the negligence or misconduct of Tenant
or any of Tenant’s representatives, employees, agents, contractors, invitees or
licensees or otherwise, then Fixed Rent shall be abated on a per diem basis for
the period (the “Abatement Period”) commencing on the sixth (6th) Business Day
after Tenant delivers the Abatement Notice to Landlord and ending on the earlier
of (x) the date Tenant reoccupies the Premises, or (y) the date on which such
condition is substantially remedied.  “Essential Service” shall mean the
following services, but only to the extent that Landlord is required to provide
such services to Tenant pursuant to the terms of this Lease and if not provided
the absence of such service shall materially and adversely affect the use of the
Premises for the ordinary conduct of Tenant’s business:  HVAC service;
electrical service; passenger elevator service; and water and sewer
service.  The foregoing rent abatement shall be the sole and exclusive remedy of
Tenant on account of such interruption or lack of service and Landlord shall
have no further liabilities or obligations to Tenant on account thereof.

5.3Outside Services.  Tenant shall make its own arrangements for the
installation or provision of all additional utilities and services not expressly
provided for in this Article 5, and Landlord shall have no obligation to furnish
any other utilities or services to the Premises.  If Tenant wishes to obtain
“outside services” for the Premises, i.e. services in addition to, or in excess
of, the services to be provided by Landlord as set forth in Section 5.1, then
Tenant shall first obtain the prior written approval of Landlord (which approval
shall not be unreasonably withheld) for the installation and/or utilization of
such outside services.  For purposes of this Lease, “outside services” shall
include, but shall not be limited to, additional cleaning services,
telecommunications services, security services, and the like.  In the event
Landlord approves the installation and/or utilization of such outside services,
such installation and utilization shall be at Tenant’s sole cost, risk and
expense, and Landlord shall have no obligations or liabilities in connection
therewith.

5.4Discontinuance of Electrical Service.  Notwithstanding any provision to the
contrary contained in this Article 5, Landlord reserves the right to discontinue
furnishing electricity to Tenant in the Premises on not less than thirty (30)
days’ notice to Tenant; provided, that, either (a) Landlord discontinues
furnishing electricity to tenants (including Tenant) leasing an aggregate of at
least 50% of the rentable area of the Building, or (b) Landlord is required to
do so by the public utility or pursuant to applicable Requirements.  If Landlord
discontinues furnishing electricity to Tenant, then this Lease shall continue in
full force and effect and shall be unaffected thereby, except that from and
after the effective date of such discontinuance, Landlord shall not be obligated
to furnish electricity to Tenant hereunder.  If Landlord so discontinues
furnishing electricity, then Tenant shall arrange to obtain electricity directly
from a utility company serving the Building to the extent that the same is
available, suitable and safe for such purposes.  All equipment that may be
required to obtain electricity of substantially the same quantity, quality and

26

--------------------------------------------------------------------------------

 

character shall be installed by Landlord at the sole cost and expense of (x)
Landlord, if Landlord voluntarily discontinues such service, or (y) Tenant, if
Landlord is compelled to discontinue such service by the public utility or
pursuant to applicable Requirements.  Landlord shall not voluntarily discontinue
furnishing electricity to Tenant until Tenant is able to receive electricity
directly from a utility company servicing the Building, unless the utility
company is not prepared to furnish electricity to the Premises on the date
required as a result of Tenant’s delay or negligence in arranging for service or
Tenant’s refusal to provide the utility company with a deposit or other security
requested by the utility company, or Tenant’s refusal to take any other action
reasonably requested by the utility company.

ARTICLE 6
Tenant’s Additional Covenants

6.1Affirmative Covenants.  Tenant covenants at all times during the Term and for
such additional time (prior or subsequent thereto) as Tenant occupies the
Premises or any part thereof:  

6.1.1Perform Obligations.  Tenant shall perform on a timely basis all of the
obligations of Tenant set forth in this Lease.  Tenant shall pay when due the
Fixed Rent, the Additional Rent, and all other charges, rates and other sums
which by the terms of this Lease are to be paid by Tenant.

6.1.2Use.  Tenant shall use the Premises only for the Permitted Uses (and for no
other purpose or purposes).  Tenant shall obtain and maintain, at the sole cost
and expense of Tenant, at all times during the Term all licenses and permits
necessary or required therefor.  Without limiting the foregoing, Tenant shall
deliver to Landlord for its approval (which approval will not to be unreasonably
withheld), copies of all applications for all such licenses and permits prior to
submission thereof to the applicable governmental authorities.

6.1.3Repair and Maintenance.  Tenant shall maintain the Premises in first-class,
good and neat order, condition and repair.  Tenant shall perform all routine and
ordinary repairs to the Premises and to all plumbing, heating, electrical,
ventilating and air-conditioning systems located within and/or exclusively
serving the Premises, in order to maintain such systems and equipment in good
working order, appearance and condition, damage by fire or casualty only
excepted.  Tenant shall keep all glass in windows and doors of the Premises
(excepting only glass in the exterior windows of the Building) whole and in good
condition.  Tenant shall make all necessary repairs to the Premises and/or the
Property arising out of or resulting from misuse or damage by, or neglect or
improper conduct of, Tenant or Tenant’s representatives, employees, agents,
contractors, invitees or licensees or otherwise.  All repairs and replacements
performed by Tenant shall be in quality and class equal to the original
work.  If Tenant fails to timely perform such repairs and maintenance then upon
prior notice to Tenant, Landlord may elect, at the expense of Tenant, to perform
all such cleaning and maintenance, and to make any such repairs or to repair any
damage or injury to the Premises and/or the Property caused by moving property
of Tenant into or out of the Premises, or by the installation or removal of
furniture or other property, or by misuse by, or neglect, or improper conduct
of, Tenant or Tenant’s servants, employees, agents, contractors, customers,
patrons, invitees, or licensees.  Tenant shall pay such costs and expenses, as
Additional Rent, within thirty (30) days after delivery of a bill or invoice
therefor by Landlord.

27

--------------------------------------------------------------------------------

 

6.1.4Compliance with Law.  Tenant shall make all repairs, alterations, additions
or replacements to the Premises required by applicable Requirements to keep the
Premises equipped with all safety appliances so required, and Tenant shall
comply with the orders and regulations of all governmental authorities with
respect to zoning, building, fire, health and other codes, regulations,
ordinances or laws applicable to the Premises; provided, however, Tenant shall
not be obligated to make any structural Alterations or Alterations to the
building systems unless the need for such structural Alterations or Alterations
to the building systems arises out of or results from (i) the specific manner
and nature of Tenant’s use or occupancy of the Premises, as distinguished from
general office use, (ii) Alterations made by Tenant, or (iii) a breach by Tenant
of any of the provisions of this Lease.  Without limiting the foregoing, within
the Premises, and with respect to all means of access and egress to and from the
Premises (including all entrances and doorways), Tenant shall be responsible for
compliance with the ADA.

6.1.5Indemnification.  To the maximum extent permitted by law, excepting only to
the extent otherwise provided in M.G.L. Chapter 186, Section 15, Tenant shall
indemnify, defend and hold harmless Landlord and all Landlord Affiliates, from
and against any and all claims, actions, proceedings, judgments, obligations,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees), and penalties (collectively, “Claims”) asserted by or on
behalf of any person, firm, corporation or public authority (i) arising out of
or resulting from any injury, death, damage or loss to any person or property in
or upon the Premises and/or the Property (or any part thereof), which Claims
arise out of or result from the use or occupancy of the Premises by Tenant or by
any person claiming by, through or under Tenant (including, without limitation,
all contractors, agents, patrons, employees, invitees, and customers of Tenant),
(ii) arising out of or resulting from anything whatsoever done on the Premises,
(iii) arising out of or resulting from the negligence or willful misconduct of
Tenant or its employees, contractors or agents, or (iv) arising out of or
resulting from the failure of Tenant to perform and discharge its covenants and
obligations under this Lease prior to the expiration of all applicable notice,
grace and cure periods.  Without limiting the foregoing, if any action or
proceeding is brought against Landlord and/or any Landlord Affiliates by reason
of any such Claim, upon notice from Landlord and at Tenant’s expense, Tenant
shall resist or defend all such actions or proceedings and employ counsel
therefor reasonably satisfactory to and approved in advance by Landlord.

6.1.6Landlord’s Right to Enter.  Tenant shall permit Landlord and its agents to
enter into and examine the Premises at reasonable times, including, without
limitation, to show the Premises and/or the Building to current or prospective
lenders, purchasers or investors (and, during the last fifteen (15) months of
the Term to prospective tenants), and to make repairs to the Premises and/or the
Building.  Landlord shall provide reasonable prior notice of such entry (which
notice may be verbal), except for routine access such as for providing cleaning
or maintenance services, or in the event of emergencies, when no such notice
shall be required.  Tenant shall provide Landlord with copies of keys, and a
means of access to Tenant’s security system, as may be necessary for such entry
by Landlord.

6.1.7Personal Property at Tenant’s Risk.  All furnishings, fixtures, equipment,
and personal property of every kind, nature and description of Tenant and of all
persons claiming by, through or under Tenant which may from time to time be in
the Premises, shall be at the sole risk and hazard of Tenant or such other
person and Landlord shall have no liability or obligations therefor.  If any
such furnishings, fixtures, equipment, or personal property shall be destroyed
or

28

--------------------------------------------------------------------------------

 

damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, or by theft or from any other cause, then to
the maximum extent permitted by law, Landlord shall have no liabilities or
obligations as a result thereof and no part of such loss or damage is to be
charged to or to be borne by Landlord.

6.1.8Payment of Landlord’s Costs of Enforcement.  Tenant shall pay on demand all
reasonable expenses (including, without limitation, reasonable attorneys’ fees)
incurred from time-to-time by Landlord in enforcing any obligation of Tenant
under this Lease, or in curing any breach or default by Tenant under this Lease.

6.1.9Yield Up.  (a) Tenant shall yield up and surrender possession of the
Premises to Landlord at the expiration of the Term or earlier termination of
this Lease, free and clear of all tenants and occupants, broom-clean and in the
same good order and repair in which Tenant is obliged to keep and maintain the
Premises by the provisions of this Lease.  Tenant shall surrender all keys to
the Premises. Tenant shall remove all Specialty Alterations and Tenant’s
Property from the Premises.  Tenant shall remove all Tenant’s telecommunications
equipment and wires and cables installed by or on behalf of Tenant.  Tenant
shall remove such other installations made by it as Landlord may request and all
Tenant’s signs wherever located.  Any property not so removed shall be deemed
abandoned and, if Landlord so elects, deemed to be Landlord’s property, and may
be retained or removed and disposed of by Landlord in such manner as Landlord
shall determine.  Tenant shall reimburse Landlord for all costs and expenses
incurred by Landlord in effecting such removal and disposition, and in making
any repairs and replacements to the Premises after surrender thereof by
Tenant.  

Without limiting the foregoing, upon request of Tenant, concurrent with the
review of plans and specifications in connection with any Alterations, Landlord
will notify Tenant as to which of the proposed installations and improvements
constitute Specialty Alterations which Tenant will be required to remove at the
expiration of the Term provided that Tenant shall include the following legend
in capitalized and bold type displayed prominently on the top of the first page
of Tenant’s notice delivered concurrently with such plans and
specifications:  “IF LANDLORD FAILS TO NOTIFY TENANT AT THE TIME LANDLORD
APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY ALTERATIONS SHOWN THEREON ARE
SPECIALTY ALTERATIONS (AS DEFINED IN THE LEASE), LANDLORD MAY NOT REQUIRE TENANT
TO REMOVE SUCH SPECIALTY ALTERATIONS AT THE END OF THE TERM OF THE LEASE.”

(b)If Tenant does not yield up and surrender the Premises or any part thereof
after the expiration of the Term or earlier termination of this Lease, such
holding over shall be without right and shall not be deemed to create any
tenancy, but the Tenant shall be a tenant at sufferance only at the rent set
forth in this Section 6.1.9(b) and otherwise upon the terms and conditions set
forth in this Lease.  If possession of the Premises (or any part thereof) is not
surrendered to Landlord by the expiration or earlier termination of this Lease,
then Tenant shall pay to Landlord for each month (or any portion thereof) prior
to the date on which Tenant actually surrenders possession of the Premises a
holdover charge calculated as follows: (i) for each day during which Tenant
holds over in the Premises after the Expiration Date or sooner termination of
this Lease, through and including the day which is thirty (30) days thereafter,
a per diem holdover charge calculated at a rate equal to the greater of (a) 150%
of the daily Fixed Rent, Additional

29

--------------------------------------------------------------------------------

 

Rent, and all other charges payable under this Lease for the last full calendar
month of the Term, and (b) 150% of the then-applicable fair market rental value
of the Premises (as determined by Landlord in its reasonable discretion); and
(ii) if Tenant holds over in the Premises for more than thirty (30) days after
the Expiration Date or sooner termination of this Lease, a per diem holdover
charge calculated at a rate equal to the greater of (i) two hundred percent
(200%) of the Fixed Rent, Additional Rent, and other charges payable under this
Lease for the month immediately preceding the date of expiration or earlier
termination of this Lease, or (ii) the then-fair market rental value of the
Premises (as determined by Landlord in its reasonable discretion).  In addition,
to the maximum extent permitted by law, Tenant shall indemnify and hold harmless
Landlord from and against all loss, cost, expense and damage (including all
direct, consequential, and indirect damages) arising out of or resulting from
Tenant’s failure to surrender the Premises by not later than the expiration of
the Term or earlier termination of this Lease.

6.1.10Rules and Regulations.  Tenant shall comply with the Rules and Regulations
set forth in Exhibit E, together with all amendments, supplements, and
modifications thereto as may be adopted from time-to-time by Landlord
(collectively, the “Rules and Regulations”).  Landlord agrees to provide notice
to Tenant of any such amendments, supplements, or modifications, and to enforce
such Rules and Regulations in a nondiscriminatory fashion, except where
differing circumstances justify different treatment; provided, however, Landlord
shall not be liable to Tenant for the failure of any other tenant(s) of the
Building to comply with such Rules and Regulations.  In the event of any
conflict or inconsistency between the Rules and Regulations and the terms and
conditions of this Lease, the terms and conditions of this Lease shall govern
and control.

6.1.11Estoppel Certificates.  Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate in a form reasonably required by Landlord,
within not more than fifteen (15) days after request by Landlord, certifying as
to all or any of the following:  (i) that this Lease is unmodified (or, if there
have been any modifications stating such modifications) and in full force and
effect, (ii) whether the Term has commenced and Fixed Rent and Additional Rent
have become payable hereunder and the dates to which they have been paid, (iii)
whether or not Tenant has knowledge that Landlord is in breach or default in
performance of any of the terms of this Lease, and, if so, specifying such
breaches or defaults, (iv) whether Tenant has accepted possession of the
Premises, (v) whether Tenant has made any claim against Landlord under this
Lease and, if so, the nature thereof and the dollar amount, if any, of such
claim, (vi) whether Tenant claims any offsets or defenses against enforcement of
any of the terms of this Lease, and, if so, setting them forth in reasonable
detail, and (vii) such additional information with respect to Lease and/or the
Premises as Landlord may reasonably request.  Any such statement delivered
pursuant to this subsection 6.1.11 may be relied upon by Landlord, Massport, any
prospective purchaser or mortgagee of the Premises, or any prospective assignee
of such mortgagee.  Tenant shall also deliver to Landlord such financial
information as may be reasonably required by Landlord to be provided to
Massport, any mortgagee, or any prospective purchaser of the Property.

6.1.12Services Provided by Landlord; Landlord’s Expenses Re Consents.  If, on
the request of Tenant, Landlord provides any services to Tenant, including,
without limitation, cleaning, maintenance, repair, or other services, then
Tenant shall reimburse Landlord, as Additional Rent, for all costs and expenses
incurred by Landlord in connection with providing such services, together with
an administrative fee established by Landlord from time-to-time,

30

--------------------------------------------------------------------------------

 

which administrative fee shall be consistent with comparable administrative fees
then being imposed by owners and managers of comparable first-class buildings in
Boston, Massachusetts.  As of the Effective Date, the administrative fee is ten
percent (10%) of such costs and expenses, and said fee is subject to adjustment
by Landlord from time-to-time.  In addition, Tenant shall reimburse Landlord
promptly upon demand for all reasonable legal fees and expenses incurred by
Landlord in connection with all requests made by Tenant for consents or
approvals hereunder.

6.1.13Non-Discrimination and Affirmative Action.  Tenant shall comply with the
Non-Discrimination and Affirmative Action Covenants set forth in Section 14.1 of
the Massport Lease, which are restated in Exhibit G attached hereto, wherein the
term “Tenant” shall mean Tenant hereunder and “Landlord” shall mean the Landlord
under the Massport Lease.

6.1.14Receipt and Delivery.  Tenant shall receive and deliver goods and
merchandise only through the loading dock designated from time to time by
Landlord, during Normal Business Hours, and shall cause all messenger and small
scale deliveries to be made through the Building security desk, all in
accordance with Landlord’s rules and regulations therefor.  Without limitation,
no “hand trucks” shall be used in the lobby areas of the Building.

6.1.15Security Measures.  Tenant shall maintain order and decorum in and around
all portions of the Premises, and if auxiliary security personnel shall
reasonably be required to maintain such order and decorum, the same shall be
provided by and at the expense of Tenant whenever requested by Landlord.

6.2Negative Covenants.  Tenant covenants and agrees, at all times during the
Term and during such additional times (prior or subsequent thereto) as Tenant
occupies the Premises or any part thereof:

6.2.1Assignment and Subletting.  (a) Tenant shall not to assign, transfer,
mortgage or pledge this Lease or to sublease (which term shall be deemed to
include the granting of concessions and licenses and the like) all or any part
of the Premises, or suffer or permit this Lease or the leasehold estate hereby
created or any other rights arising under this Lease to be assigned, transferred
or encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the occupancy of the Premises by anyone other than
Tenant, without the prior written consent of Landlord in each instance.  In the
event Tenant desires to assign this Lease or sublet any portion or all of the
Premises, Tenant shall notify Landlord in writing of Tenant’s intent to so
assign this Lease or sublet the Premises (each, a “Recapture Notice”), which
Recapture Notice shall be accompanied by (a) with respect to an assignment of
this Lease, the date Tenant desires the assignment to be effective, and (b) with
respect to a proposed sublease of all or a part of the Premises, (i) the
material business terms of the proposed sublease, and (ii) a description of the
portion of the Premises to be sublet.  Each Recapture Notice shall be deemed an
offer from Tenant to Landlord whereby Landlord shall be granted the right, at
Landlord’s option, (1) to terminate this Lease with respect to such space as
Tenant proposes to sublease (the “Partial Space”), upon the terms and conditions
hereinafter set forth, or (2) if the proposed transaction is an assignment of
this Lease or a subletting of fifty percent (50%) or more of the rentable square
footage of the Premises, to terminate this Lease with respect to the entire
Premises.  Such option may be exercised by notice from Landlord to Tenant within
thirty (30) days after Landlord’s receipt of the Recapture Notice.  If Landlord
exercises its option to terminate this Lease as to the entire

31

--------------------------------------------------------------------------------

 

Premises, or to terminate this Lease as to a Partial Space, pursuant to the
foregoing provisions, then (a) this Lease shall end and expire with respect to
all or a portion of the Premises, as the case may be, on the date that such
assignment or sublease was to commence (as if such date were the expiration date
of the Term hereof), (b)  Rent shall be apportioned, paid or refunded as of such
date and Tenant’s Percentage shall be appropriately adjusted, (c) Tenant, upon
Landlord’s request, shall enter into an amendment of this Lease ratifying and
confirming such termination and setting forth any appropriate modifications to
the terms and provisions hereof, (d) Landlord shall be free to lease the
Premises, or the portion thereof as to which such termination shall be
effective, or any part thereof, to any person or persons, including, without
limitation, to Tenant’s prospective assignee or subtenant, and (e) if the
termination is only as to a Partial Space, Tenant shall be liable for all costs
and expenses of segregating the Partial Space from the remaining Premises, and
for the costs of separately demising the Partial Space from the remaining
Premises.  If Landlord does not elect to terminate this Lease in whole or in
part as aforesaid, then Landlord’s consent shall not be unreasonably withheld to
such proposed assignment or sublease, provided that the following conditions are
met:

i.The proposed assignee or subtenant has a financial net worth sufficient to
meet the requirements of the assignment or sublease;

ii.the proposed assignee or subtenant is not then, and has not within the twelve
(12) months immediately preceding such request, been a tenant in the Building or
an entity with whom Landlord is dealing or has dealt regarding the possibility
of leasing space in the Building;

iii.Tenant is not in default under this Lease beyond any applicable grace
period;

iv.the assignee or subtenant shall use the Premises only for the Permitted Uses;

v.the term of any sublease shall expire no later than the expiration of the
Original Term of this Lease; and

vi.the form and substance of the proposed sublease or assignment agreement is
reasonably satisfactory to Landlord.

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including, without
limitation, financial statements relating to the proposed assignee or subtenant.

(b)Tenant shall, promptly after Landlord’s request therefor, reimburse Landlord,
as Additional Rent, for all reasonable legal fees and expenses incurred by
Landlord in connection with any request by Tenant for such consent.  If Landlord
consents thereto, no such subletting or assignment shall in any way limit or
impair the continuing primary liability of Tenant hereunder, and no consent to
any subletting or assignment in a particular instance shall be deemed to be a
waiver of the obligation to obtain the prior written consent of Landlord for any
future or subsequent subletting or assignment.  If Tenant has not executed and
delivered to Landlord an assignment or sublease within one hundred twenty (120)
days after Landlord’s election not to

32

--------------------------------------------------------------------------------

 

terminate all or a part of this Lease hereof pursuant to the provisions of
Section 6.2.1(a), then Tenant shall submit an additional Recapture Notice to
Landlord, and Landlord shall again have the right to terminate all or a part of
this Lease in the case of a proposed assignment or to suspend this Lease pro
tanto for the period and with respect to the space involved in the case of a
proposed subletting, in accordance with the provisions of Section 6.2.1(a) as if
Landlord’s prior election not to do so had not been made.

(c)If Tenant shall enter into any assignment of this Lease or any sublease of
all or any portion of the Premises, and in connection with any such assignment
or sublease Tenant receives rent or other consideration, either initially or
over the term of the assignment or sublease, in excess of the Rent payable by
Tenant hereunder, or in case of any sublease of part of the Premises in excess
of the rent fairly allocable to such part of the Premises (after first deducting
the reasonable third-party fees and expenses for brokerage, architectural,
marketing, and legal services actually incurred by Tenant in connection with
such assignment or sublease), amortized over the term of the assignment or
sublease, then Tenant shall pay to Landlord, promptly after receipt thereof, as
Additional Rent, fifty percent (50%) of such excess.  Within sixty (60) days
after Landlord’s consent to such assignment or sublease (or if Landlord’s
consent is not required hereunder, within such sixty (60) days after the date of
such assignment or sublease), Tenant shall deliver to Landlord a complete list
of Tenant’s reasonable third-party brokerage fees, legal fees and architectural
fees and expenses paid or to be paid in connection with such transaction,
together with a list of all of Tenant’s personal property to be transferred to
such assignee or sublessee.  Tenant shall deliver to Landlord evidence of the
payment of such fees and expenses promptly after the same are paid.

(d)If Tenant is a legal entity, the transfer by one or more transfers, directly
or indirectly, by operation of law or otherwise, of a majority of the membership
interests, stock, partnership interests or other beneficial ownership interests
of Tenant shall be deemed a voluntary assignment of this Lease; provided,
however, that the provisions of this subsection (d) shall not apply to the
transfer of shares of stock of Tenant if and so long as the voting of stock of
Tenant is publicly traded on a nationally recognized stock exchange.  For
purposes of this subsection (d) the term “transfers” shall be deemed to include
the issuance of new membership interests, stock, partnership interests or other
beneficial ownership interests which results in a majority of the membership
interests, stock, partnership interests or other beneficial ownership interests
of Tenant being held by a person or persons that do not hold a majority of such
interests on the date of this Lease.  

(e)Any assignment or transfer, whether made with Landlord’s consent or without
Landlord’s consent because Landlord’s consent is not required pursuant to the
foregoing provisions of this Section 6.2.1, if and to the extent permitted
hereunder, shall not be effective unless and until the assignee or transferee
executes, acknowledges and delivers to Landlord an agreement, in form and
substance satisfactory to Landlord, whereby the assignee or transferee (A)
assumes Tenant’s obligations under this Lease (including, without limitation,
the obligation to continue to operate for the Permitted Use(s), and (B) agrees
that, notwithstanding such assignment or transfer, the prior consent of Landlord
shall be required for, and the provisions of this Section 6.2.1 shall be binding
upon it with respect to, all subsequent assignments and transfers.

33

--------------------------------------------------------------------------------

 

(f)Notwithstanding the foregoing provisions, Landlord’s prior consent shall not
be required for an assignment of this Lease in connection with transactions with
an entity which acquires all or substantially all of the assets of Tenant, or
into or with which Tenant is merged or consolidated (and is not the surviving
entity) so long as: (i) such entity shall agree with Landlord to be bound by all
of the obligations of Tenant hereunder; (ii) such assignment shall not relieve
Tenant (or its successors or assigns following such merger or consolidation) of
any of its obligations hereunder; (iii) such transfer was made for a legitimate
independent business purpose and not for the purpose of transferring this Lease,
and (iv) the successor to Tenant has a net worth computed in accordance with
generally accepted accounting principles at least equal to the net worth of
Tenant immediately prior to such merger or consolidation.

(g)Notwithstanding the foregoing provisions, Landlord’s prior consent shall not
be required for an assignment of this Lease or a sublease of all or a portion of
the Premises to an Affiliate of Tenant (but only for such period of time as such
entity or person remains an Affiliate of Tenant), it being agreed that the
subsequent transfer of control, or any other transaction(s) having the overall
effect that such entity or person ceases to be such an Affiliate of Tenant,
shall be treated as if such transfer or transaction(s) were, for all purposes,
an assignment of this Lease to a third party not an Affiliate of Tenant governed
by the provisions of subsection (a).  “Affiliate” shall mean any business entity
or person which Controls, is Controlled By, or is under Common Control with the
original Tenant. “Control,” “Controlled By” or “Common Control” shall mean the
ownership, directly or indirectly, of at least 50% of the voting stock,
partnership interests, membership interests, or beneficial ownership interest in
such person or entity, or the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such
corporation, partnership, limited liability company, person or entity.

(h)The joint and several liability of Tenant and any successors-in-interest of
Tenant and the due performance of Tenant’s obligations under this Lease shall
not be discharged, released or impaired by any agreement or stipulation made by
Landlord, or any grantee or assignee of Landlord, extending the time, or
modifying any of the terms and provisions of this Lease, or by any waiver or
failure of Landlord, or any grantee or assignee of Landlord, to enforce any of
the terms and provisions of this Lease.  The listing of any name other than that
of Tenant on the doors of the Premises, the Building directory or elsewhere
shall not vest any right or interest in this Lease or in the Premises, nor be
deemed to constitute Landlord’s consent to any assignment or transfer of this
Lease or to any sublease of the Premises or to the use or occupancy thereof by
others.  Any such listing shall constitute a privilege revocable in Landlord’s
discretion by notice to Tenant.

6.2.2Nuisance.  Tenant shall not permit or cause any offensive odors, noises, or
vibrations to be emitted from the Premises.  Tenant shall not injure, deface or
otherwise harm the Premises or the Property (or any part thereof), nor to commit
any nuisance; nor permit in the Premises any vending machine (except as used for
the sale of merchandise to employees of Tenant) or kerosene, gasoline, or
inflammable or combustible or explosive fluid or chemical substance (other than
limited quantities of such materials or substances reasonably necessary for the
operation or maintenance of office equipment or limited quantities of cleaning
fluids and solvents required in Tenant’s normal operations in the
Premises).  Tenant shall not permit any cooking to such extent exhaust venting
is required; nor permit use of any telecommunications or other equipment which
interferes with the use and enjoyment by any other tenant of the Building of its
demised premises.  Tenant shall not make, allow or suffer any waste; nor make
any use of the

34

--------------------------------------------------------------------------------

 

Premises which is contrary to any Requirement or which will invalidate any of
Landlord’s insurance or cause any increase above normal insurance premiums on
the Building.  Tenant shall not conduct any auction, fire, “going out of
business” or bankruptcy sales.

6.2.3Hazardous Wastes and Materials.  Tenant shall not cause or permit any
Hazardous Materials to be used, handled, generated, stored or disposed of by
Tenant, or persons or entities acting by, through, or on behalf of Tenant, on,
under or above, or transported to or from, the Premises and/or the Property
(collectively, “Hazardous Materials Activities”); provided, however, Tenant may
use de minimis quantities of commercially available cleaners and office supplies
which are customarily used in the ordinary course of first-class business office
operations, which cleaners and/or office supplies contain Hazardous Materials;
provided further, Tenant shall use such cleaners and office supplies in strict
compliance with all applicable Requirements, and shall use all necessary and
appropriate precautions to prevent any spill, discharge, release or exposure to
persons or property.  Landlord shall not be liable to Tenant for any loss, cost,
expense, claim, damage or liability arising out of any Hazardous Materials
Activities by Tenant, or by Tenant’s employees, agents, contractors, licensees,
customers or invitees.  Tenant shall indemnify, defend with counsel acceptable
to and approved by Landlord, and hold Landlord and all Landlord Affiliates
harmless from and against any and all losses, costs, expenses (including,
without limitation, all reasonable attorneys’ fees), claims, damages,
obligations and liabilities arising out of or resulting from the following: (i)
any Hazardous Materials Activities conducted in the Premises; (ii) any Hazardous
Materials Activities by Tenant, Tenant’s employees, agents, contractors,
licensees, customers or invitees or anyone claiming by, through or under Tenant,
wherever occurring; and (iii) any contamination, claim of contamination, loss or
damage, or the like arising out of or resulting from the foregoing.  For
purposes hereof, “Hazardous Materials” shall include but not be limited to
substances defined as “hazardous substances,” “toxic substances” or “hazardous
wastes” or “oil” in any local, state or federal law, rule, regulation or
ordinance (collectively, “Environmental Laws”).  Without limiting the foregoing,
if Tenant’s activities violate or create a risk of violation of any
Environmental Law or cause a spill, discharge, release or exposure to any
persons or property, then Tenant shall cease such activities as soon as is
practically possible.  Tenant shall promptly notify Landlord both by telephone
and in writing of any spill, discharge, release or exposure of Hazardous
Materials in or about the Premises, or of any condition in or about the Premises
constituting an “imminent hazard” under any Environmental Laws.  Landlord,
Landlord’s representatives and employees may enter the Premises during the Term
to inspect Tenant’s compliance herewith, and may disclose any spill, discharge,
release, or exposure or any violation of any Environmental Laws to any
applicable governmental agencies or authorities.

6.2.4Floor Load; Heavy Equipment.  Tenant shall not place a load upon any floor
of the Premises exceeding sixty (60) pounds per square foot (live load), and in
no event, in excess of that allowed by applicable Requirements.  Landlord
reserves the right to prescribe the weight and position of all heavy business
machines and equipment, including safes, which shall be placed so as to
distribute the weight.  Tenant shall place all business machines and mechanical
equipment which cause vibration or noise in settings sufficient to absorb and
prevent vibration, noise and annoyance.  Tenant shall not move any safe, heavy
machinery, heavy equipment, freight or fixtures into or out of the Premises
except in such manner and at such time as Landlord shall reasonably authorize in
each instance.

35

--------------------------------------------------------------------------------

 

6.2.5Improvements, Alterations and Additions.  (a) Tenant shall not make any
installations, improvements, alterations or additions (collectively,
“Alterations”) in, to or on the Premises without Landlord’s prior written
consent.  Tenant shall not install or modify any locks or security devices,
without in each instance obtaining the prior written consent of Landlord.
Notwithstanding the foregoing, Landlord’s prior written consent shall not be
required in connection with usual and customary interior decorative or cosmetic
Alterations that satisfy the following criteria: (i) the Alteration is of a
decoration or cosmetic nature such as wallpapering, painting, carpeting or
installation of artwork, (ii) the Alteration is non-structural and does not
affect the Building Systems, (iii) the Alteration affects only the Premises and
is not visible from outside of the Premises or the Building, (iv) the Alteration
will not adversely affect any service furnished by Landlord to Tenant or to any
other tenant of the Building, (v) the Alteration does not require work to be
performed inside the walls, above the ceiling, or below the floor of the
Premises, and (vi) the Alteration is in compliance with all applicable
Requirements.  All Alterations (excepting only decorative Alterations) shall be
performed pursuant to plans and specifications approved by Landlord in advance
in each instance and by contractors approved by Landlord.  All Alterations shall
be performed in a manner and fashion so as to minimize interference with the
other tenants and occupants of the Building, with Landlord and Landlord’s
operations in the Building, and with other labor working on the Premises and/or
the Property (or any part thereof).  Tenant shall not employ, or permit the
employment of, any contractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building, if, in Landlord’s sole judgment, such
employment, delivery or use will interfere or cause any conflict with other
contractors, mechanics or laborers engaged in the construction, maintenance or
operation of the Building by Landlord, Tenant or other tenants or occupants of
the Building.  If such interference or conflict occurs, upon Landlord’s request,
Tenant shall cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building as soon as is practically
possible.  

(b)Tenant shall pay promptly when due the entire cost and expense of all
Alterations to the Premises undertaken by or on behalf of Tenant and in any
event shall cause the Premises at all times to be free of liens for labor and
materials.  All Alterations shall be performed (a) in a good and first-class
workmanlike manner and free from defects, (b) in accordance with the plans and
specifications approved by Landlord, and by contractors approved by Landlord,
(c) if requested by Landlord, under the supervision of a licensed architect
reasonably satisfactory to Landlord, and (d) in compliance with all applicable
Requirements, the terms of this Lease, and all construction procedures and
regulations then prescribed by Landlord for work performed in the Building.  The
approval of plans or specifications, or consent by Landlord to the making of any
Alterations, does not constitute Landlord’s agreement or representation that
such plans, specifications or Alterations comply with any
Requirements.  Landlord shall have no liability to Tenant or any other party in
connection with Landlord’s approval of any plans and specifications for any
Alterations, or Landlord’s consent to Tenant’s performing any Alterations.  At
the request of Landlord, Tenant shall furnish to Landlord a bond or other
security acceptable to Landlord assuring that any proposed Alterations commenced
by Tenant (excepting only the Initial Installations) with an aggregate cost of
more than One Hundred Fifty Thousand Dollars ($150,000.00) (subject to increase
as hereinafter set forth) will be completed in accordance with the plans and
specifications theretofore approved by Landlord, and assuring that the Premises
will remain free of any mechanics’ liens or other encumbrances arising out of
such Alterations.  The sum of One Hundred Fifty Thousand Dollars ($150,000.00)
specified in the preceding sentence shall be increased each year by three
percent (3%) commencing on the first anniversary of the Commencement Date. To
the maximum extent permitted by law, Tenant shall indemnify, defend,

36

--------------------------------------------------------------------------------

 

and hold harmless Landlord and all Landlord Affiliates from and against any and
all losses, costs, expenses, claims, actions, proceedings, claims or damage to
any person or property arising out of or resulting from any Alterations
undertaken by Tenant, including, without limitation, from and against any
liabilities and/or obligations arising out of or resulting from the Alterations
performed by Tenant.

(c)Prior to commencing any Alterations Tenant shall, at its sole cost and
expense:  (i) secure all licenses, permits and approvals required by any
governmental authorities in connection therewith; (ii) deliver to Landlord a
statement of the names of all of its contractors and subcontractors (regardless
of tier), and the estimated costs of all labor and material to be furnished by
them; (iii) furnish to Landlord duplicate original policies or other reasonably
satisfactory evidence of the insurance coverages maintained by Tenant in
accordance with the requirements of Section 4.2.4 of this Lease; and (iv) cause
each contractor to carry (A) workers’ compensation insurance in statutory
amounts and employer’s liability insurance with limits of not less than
$500,000.00 per accident covering all the contractor’s and subcontractor’s
employees, (B) commercial general liability insurance, including completed
operations coverage, for a period of not less than two (2) years beyond
completion of the work that the contractor or subcontractor performs, with such
limits as Landlord may reasonably require but in no event less than
$5,000,000.00 per occurrence, and (C) automobile liability insurance with such
limits as Landlord may reasonably require, but in no event less than
$5,000,000.00 combined single limit per accident.  All such insurance coverages
(i) shall be written by companies duly licensed in the Commonwealth of
Massachusetts and approved by Landlord, (ii) shall name Landlord, all Landlord
Affiliates requested by Landlord, and Tenant as additional insureds, as their
respective interests may appear, as well as their respective contractors and
subcontractors, (iii) shall contain a waiver of subrogation provision in favor
of Landlord and all such Landlord Affiliates, and (iv) shall provide primary
coverage as to any other coverage maintained by any insured other than
Tenant.  Tenant shall deliver to Landlord certificates of all such insurance
prior to the commencement of such Alterations.

(d)Landlord may inspect the Alterations in progress from time-to-time; provided,
however, Landlord shall, except in case of emergency, (i) give Tenant reasonable
prior notice of such inspections, and (ii) conduct such inspections so as to
minimize interference with the construction work of Tenant.

(e)At Landlord’s request, promptly after such Alterations are completed, Tenant
shall deliver to Landlord a complete set of “as-built” electronic plans for the
portions of the Premises affected by such work, prepared using CAD files in AUTO
CAD (dwg) format.

(f)Tenant shall pay promptly to Landlord, upon demand, all out-of-pocket costs
actually incurred by Landlord in connection with Tenant’s Alterations (including
the Initial Installations), including, without limitation, all costs incurred in
connection with (a) Landlord’s review of the Alterations (including review of
requests for approval thereof), and (b) the provision of Building personnel
during the performance of any Alteration to provide security, to operate
elevators or loading docks, or otherwise to facilitate such Alterations.  In
addition, if Tenant’s Alterations (including the Initial Installations) shall
cost more than $50,000.00, then Tenant shall pay to Landlord, upon demand, an
administrative fee in the amount of five percent (5%) of the total project cost
of such Alterations.

37

--------------------------------------------------------------------------------

 

(g)Tenant hereby indemnifies and holds harmless Landlord from and against any
liabilities and/or obligations for any and all liens or encumbrances recorded or
filed against the Property or any part thereof or interest therein arising out
of or resulting from the Initial Installations and all other Alterations
performed by or on behalf of Tenant under this Lease.  Tenant, at its expense,
shall procure the discharge of all such liens and encumbrances within ten (10)
days after the filing of any such lien or encumbrance against the Premises
and/or the Property or any part thereof.  If Tenant shall fail to cause any such
lien or encumbrance to be discharged within such ten (10) day period, then, in
addition to any other right or remedy, Landlord may, but shall not be obligated
to, discharge the same either by paying the amount claimed to be due or by
deposit or bonding proceedings, and in any such event Landlord shall be
entitled, if it elects, to compel the prosecution of an action for the
foreclosure of such lien and to pay the amount of the judgment in favor of the
lien with interest, costs and allowances.  Without limiting the foregoing, any
amount so paid by Landlord, and all costs and expenses incurred by Landlord in
connection therewith, shall constitute Additional Rent under this Lease and
shall be paid by Tenant to Landlord on demand.

6.2.6Abandonment.  Tenant shall not abandon the Premises during the Term.

6.2.7Signs; Building Directory.  Tenant shall not install or place any signs,
displays, curtains, blinds, shades, awnings, aerials, or the like, in any areas
that may be visible from outside the Premises, excepting only with the prior
written approval of the Landlord in each instance.  If there is a directory in
the lobby of the Building, then Landlord will install the name of Tenant in said
lobby directory.  Without limiting the foregoing, subject to Landlord’s approval
and in accordance with the signage standards and specifications adopted by
Landlord from time-to-time, Tenant may at its sole cost and expense install
identification signage on the entrance doors to the Premises and in the elevator
lobby area of the floor on which the Premises are located.

6.2.8Outside Sales, etc.  Tenant shall not (i) solicit sales, place signs, place
or maintain any articles in any area of the Property outside of the Premises, or
in the lobby areas of the Building or on the sidewalks, corridors or other
common areas of the Building, nor (ii) permit the parking of vehicles so as to
interfere with the use of any driveway, corridor, footwalk, parking area, street
or other common area of the Building.

ARTICLE 7
Casualty or Taking

7.1Termination.  In the event that the Premises, the Building, or any material
part thereof, shall be taken by any public authority or for any public use, or
shall be substantially destroyed or damaged by fire or other casualty, or by the
action of any public authority then, at the election of Landlord, this Lease may
be terminated.  Such election, which may be made notwithstanding the fact that
Landlord’s entire interest may have been divested, shall be made by the giving
of notice by Landlord to Tenant within sixty (60) days after the date of the
taking or casualty. In the event Landlord does not elect to terminate this Lease
as aforesaid, then Landlord shall notify Tenant of Landlord’s good faith
estimate of the time necessary to repair such taking or casualty, and if such
time exceeds twelve (12) months from the occurrence thereof, then Tenant may
elect to terminate this Lease by giving Landlord notice of such election not
later than thirty (30) days after delivery to Tenant of Landlord’s good faith
estimate.  The terms “substantially

38

--------------------------------------------------------------------------------

 

destroyed or damaged” or “substantially damaged”, as used in this Article VII,
shall have reference to damage of such a character as cannot reasonably be
expected to be repaired or the Premises restored within two hundred seventy
(270) days from the time of such damage.

7.2Restoration.  If Landlord does not elect to terminate this Lease pursuant to
Section 7.1, in the event of a taking, fire or other casualty, then this Lease
shall continue in force and, if such taking or damage is of or to the Premises,
a just proportion of the Rent reserved, according to the nature and extent of
the damage sustained by the Premises, shall be suspended or abated until the
Premises, or what may remain thereof, shall be put by Landlord in proper
condition for use, which Landlord covenants to do with reasonable diligence
(subject to delays which result from any cause beyond the reasonable control of
Landlord) to the extent permitted by the net proceeds of insurance recovered or
damages awarded for such taking, destruction or damage and subject to zoning and
building laws or ordinances then in existence.  If the net proceeds of insurance
recovered or damages awarded be insufficient to cover the cost of restoring the
Premises, in the reasonable estimate of the Landlord, then Landlord may elect
to, but shall have no obligation to, supply the amount of such insufficiency and
restore the Premises with all reasonable diligence or the Landlord may terminate
the Lease by giving notice to the Tenant not later than a reasonable time after
the Landlord has determined the estimated net proceeds of insurance recovered or
damages awarded and the estimated cost of such restoration.  In case of damage
or destruction, as a result of a risk which is not covered by the Landlord’s
insurance, the Landlord shall likewise be obligated to rebuild the Premises, all
as aforesaid, unless the Landlord, within a reasonable time after the occurrence
of such event, gives written notice to the Tenant of the Landlord’s election to
terminate this Lease.  “Net proceeds of insurance recovered or damages awarded”
refers to the gross amount of such insurance or damages actually received by
Landlord less the reasonable expenses of Landlord incurred in connection with
the collection of the same, including without limitation, fees and expenses for
legal and appraisal services.  If Landlord’s restoration work has not been
substantially completed within twelve (12) months after the taking or damage,
then Tenant shall have the right to terminate this Lease by giving Landlord
written notice of its election to do so within thirty (30) days after the end of
such twelve (12) month period, and if Tenant timely gives such notice, this
Lease shall terminate on the date which is thirty (30) days after the date of
the giving of such notice, unless Landlord’s restoration work is substantially
completed within such thirty (30) day period, in which event such termination
notice shall be null and void and this Lease shall continue in full force and
effect.  

7.3Award.  Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation for any taking of the Premises (including,
without limitation, any taking of the leasehold interest of Tenant) shall belong
to Landlord in all cases.  Tenant hereby grants to Landlord all of Tenant’s
rights to such damages and covenants to deliver such further assignments thereof
as Landlord may from time to time request.  The Tenant shall be entitled to
receive and retain only such amounts as may be specifically awarded to it in any
such condemnation proceedings, as a result of the taking of its trade fixtures
or furniture and its leasehold improvements to the extent the Landlord’s award
is not thereby reduced and the Tenant is not otherwise reimbursed for the same
by the Landlord.

39

--------------------------------------------------------------------------------

 

ARTICLE 8
Defaults

8.1Events of Default.  Each of the following events shall be an “Event of
Default” under this Lease:

(a)Tenant shall fail to pay when due any payment of Fixed Rent or Additional
Rent, and such failure shall continue for five (5) days after notice thereof
from Landlord that the same was due and unpaid; provided however, that Landlord
shall not be obligated to deliver such written notice more than twice in any
twelve-month period and upon the third such occurrence in any twelve (12) month
period Tenant shall be in default if it fails to pay when due any payment of
Fixed Rent or Additional Rent; or

(b)Tenant shall default in the timely performance or observance of any other
term, covenant, or condition contained in this Lease on the Tenant’s part to be
performed or observed and shall fail, within thirty (30) days after notice from
Landlord of such default, to cure such default; or if such default is not
reasonably susceptible of cure within thirty (30) days, if Tenant shall fail to
commence to cure such default within thirty (30) days after notice of such
default from Landlord or shall thereafter fail diligently to prosecute such cure
to completion or shall fail to cure such default by not later than ninety (90)
days after receipt of such notice from Landlord; or

(c)the estate of Tenant hereby created shall be taken on execution, or by other
process of law; or

(d)Tenant commences a voluntary bankruptcy petition under Title 11 of the United
States Code (as in effect from time-to-time, the “Bankruptcy Code”), or it
authorizes, by proceedings of a manager or board of directors, or other
governing body the commencement of such a voluntary case; or

(e)Tenant files an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under the Bankruptcy Code, or if it seeks, consents to or acquiesces in the
relief therein provided, or if it fails to controvert timely the material
allegations of any such petition; or

(f)there is entered an order for relief in any involuntary case commenced under
the Bankruptcy Code; or

(g)Tenant seeks relief as a debtor under any applicable law, other than the
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by Tenant’s consent to or acquiescence in such relief; or

(h)there is entered an order by a court of competent jurisdiction (i) finding
Tenant to be bankrupt or insolvent, (ii) ordering or approving Tenant’s
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of Tenant’s property; or

40

--------------------------------------------------------------------------------

 

(i)Tenant makes an assignment for the benefit of, or enters into a composition
with, its creditors, or appoints or consents to the appointment of a receiver or
other custodian for all or a substantial part of its property; or

(j)Tenant rejects this Lease and a court of competent jurisdiction enters an
order approving the rejection of the Lease under the Bankruptcy Code, or under
any applicable law, other than the Bankruptcy Code, of any jurisdiction relating
to the liquidation or reorganization of debtors or to the modification or
alteration of the rights of creditors, or by Tenant’s consent to or acquiescence
in such relief;

Upon the occurrence of any Event of Default, in addition to all other remedies
available at law or in equity, Landlord may, to the extent permitted by law,
immediately or at any time thereafter and with or without demand or notice to
Tenant, enter into and upon the Premises, or any part thereof in the name of the
whole, and repossess the same as of Landlord’s former estate, and expel Tenant
and those claiming by, through or under Tenant and remove its effects without
being deemed guilty of any manner of trespass, and without prejudice to any
remedies which might otherwise be used for arrears of  Rent and preceding breach
of covenant, and/or Landlord may terminate this Lease by sending written notice
thereof to Tenant and this Lease shall terminate and come to an end on the
earlier to occur of (i) entry as aforesaid, or (ii) the fifth (5th) day
following the sending of such notice as fully and completely as if such date was
the Expiration Date.  Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as herein provided.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws (including M.G.L.
c.186, §11), in the event of Tenant being evicted or dispossessed, or in the
event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease. In the
event of any such termination, entry or re-entry, Landlord shall have the right
to remove and store Tenant’s property and that of all persons claiming by,
through or under Tenant, at the sole risk and expense of Tenant, and if Landlord
so elects, (x) to sell such property at public auction or private sale and apply
the net proceeds to the payment of all sums due to Landlord from Tenant and pay
the balance, if any, to Tenant, or (y) to dispose of such property in any manner
in which Landlord shall elect, Tenant hereby agreeing to the fullest extent
permitted by law that it shall have no right, title or interest in any property
remaining in the Premises after such termination, entry or re-entry.

8.2Remedies.  (a)  No termination or repossession provided for in Section 8.1
shall relieve Tenant or any guarantor of the liabilities and obligations of
Tenant under this Lease, all of which shall survive any such termination or
repossession.  In the event of any such termination or repossession, Tenant
shall pay to Landlord, at Landlord’s election, either (i) in advance, on the
first day of each month, for what would have been the entire balance of the
Term, 1/12th (and a pro rata portion thereof for any fraction of a month) of the
annual Fixed Rent, Additional Rent and all other amounts for which Tenant is
obligated hereunder, minus, in each case, the actual net receipts by Landlord by
reason of any re-letting of the Premises (after deducting Landlord’s reasonable
expenses in connection with such re-letting, including, without limitation,
remodeling costs and costs of preparing the Premises, removal, storage and
repair costs and reasonable brokers’ and attorneys’ fees), or (ii) upon demand
and at the option of Landlord at any time thereafter, the present value
(computed at a discount rate based upon the Prime Rate) of the amount by which
the payments of Fixed Rent and Additional Rent payable for what would have been
the entire balance

41

--------------------------------------------------------------------------------

 

of the Term would exceed the fair rental value of the Premises for what would
have been the entire balance of the Term, determined by Landlord as of such
date.  If Landlord elects to require Tenant to pay damages in accordance with
the immediately preceding sentence, the total amount due shall be computed by
assuming that Tenant’s Tax Excess and Tenant’s Operating Cost Excess would be,
for the balance of such unexpired Term, the amount thereof respectively for the
Tax Year and calendar year, respectively, in which such termination, entry or
re-entry shall occur.

(b)Landlord may elect:  (i) to re-let the Premises or any part or parts thereof,
for a term or terms which may at Landlord’s option be equal to or less than or
exceed the period which would otherwise have constituted the balance of the Term
and may grant such inducements, allowances, concessions and free rent as
Landlord in its sole discretion considers advisable or necessary to re-let the
same, and/or (ii) to make such alterations, repairs and decorations to the
Premises as Landlord in its sole discretion considers advisable or necessary to
re-let the same, and no action of Landlord in accordance with the foregoing or
failure to re-let or to collect rent under re-letting shall operate or be
construed to release or reduce Tenant’s liability as aforesaid.  In connection
with any such re-letting, Landlord may take into account all relevant factors
which would be considered by a sophisticated Landlord in re-letting the
Premises, and Tenant hereby waives, to the extent permitted by applicable law,
any obligation Landlord may have to mitigate the Tenant’s damages.

(c)Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy, insolvency or
like proceedings by reason of the termination of this Lease, an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, the damages are to be proved, whether or
not the amount be greater, equal to, or less than the amount of the loss or
damages referred to above.

(d)The remedies specified in this Article 8 are not intended to be exclusive of
any other rights or remedies which Landlord may, at any time, be lawfully
entitled and Landlord may exercise any and all rights and remedies (including,
without limitation, specific performance) available at law or in equity as a
result of an Event of Default by Tenant.

8.3Remedies Cumulative.  Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

8.4Landlord’s Right to Cure Defaults.  After the expiration of any applicable
notice and cure periods and upon reasonable prior notice (except in
emergencies), Landlord may, but shall not be obligated to, cure any default by
Tenant under this Lease; and whenever Landlord so elects, all costs and expenses
incurred by Landlord, including reasonable attorneys’ fees, in curing such
default shall be paid, as Additional Rent, by Tenant to Landlord on demand,
together with interest thereon at the Default Rate from the date of payment by
Landlord to the date of payment by Tenant.

42

--------------------------------------------------------------------------------

 

8.5Effect of Waivers of Default.  Any consent or permission by Landlord to any
act or omission which otherwise would be a breach of any covenant or condition
herein, or any waiver by Landlord of the breach of any covenant or condition,
shall not in any way be held or construed to operate so as to limit, suspend or
impair the continuing obligation of any covenant or condition herein, or
otherwise, except as to the specific instance, operate to permit similar acts or
omissions.

8.6No Waiver, etc.  The failure of Landlord to complain of any action or
omission or to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease shall not be deemed a
waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  The receipt by Landlord of any payments on account of Rent
with knowledge of the breach of any covenant of this Lease shall not be deemed
to have been a waiver of such breach by Landlord.  No consent or waiver, express
or implied, by Landlord or by Tenant to or of any breach of any agreement or
duty to the other shall be construed as a waiver or consent to or of any other
breach of this Lease.

8.7No Accord and Satisfaction.  No acceptance by Landlord of a lesser sum than
the Fixed Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such  Rent or charge
due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as  Rent or other charge be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.

ARTICLE 9
Rights of Mortgagees and Ground Lessors

9.1Rights of Mortgagees and Ground Lessors.

i.This Lease and all rights of Tenant hereunder, are and shall be subject and
subordinate to all mortgages and deeds of trust providing security for a payment
performance with respect to the Property (each a “Mortgage”) and any Superior
Lease and all renewals, extensions, modifications and replacements thereof;
provided, however, if Landlord enters into any Superior Leases and/or Mortgages
after the date hereof, Landlord shall deliver to Tenant an agreement (a
“Non-Disturbance Agreement”) substantially in the form attached hereto as
Exhibit H, with respect to the Massport Lease, and Exhibit I, with respect to a
Mortgage, or in any other commercially reasonable form containing terms not
materially less favorable to Tenant than Exhibits H or I, respectively, to the
effect that, subject to the conditions set forth in clauses (a) - (g) of the
following paragraph, Tenant’s rights under this Lease shall not be disturbed by
the holder of such Superior Lease or Mortgage, so long as there shall exist no
Event of Default hereunder as referred to in Section 8.1 hereof.  This Section
shall be self-operative and no further instrument of subordination shall be
required.  In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, any holder of a Superior
Lease or any Mortgage or any of their respective successors in interest may
reasonably require to evidence such subordination.  The parties acknowledge that
(a) Superior Leases as of the date hereof consist of (i) a certain Amended and
Restated East Office /Garage Ground Lease (the “Massport Lease”) between
Massachusetts Port Authority (“Massport”), as landlord, and 121A Owner, as
tenant, dated as of October 31, 2000, and (ii) a certain Amended and Restated
East Office Operating

43

--------------------------------------------------------------------------------

 

Sublease between 121A Owner, as landlord, and Landlord, as tenant, dated as of
October 31, 2000; and (b) that the Mortgage existing as of the date hereof
consists of that certain Leasehold Mortgage, Financing Statement and Security
Agreement (With Assignment of Rents and Fixture Filing) dated as of November 3,
2011,  granted to Pacific Life Insurance Company and recorded with the Suffolk
County Registry of Deeds in Book 48609, Page 1.

ii.If any holder of Mortgage or Superior Lease or the nominee or designee
thereof, shall succeed to the rights of Landlord under this Lease, whether
through possession or foreclosure action or delivery of a new lease or deed, or
otherwise, then at the request of such party so succeeding to Landlord’s rights
(herein called “Successor Landlord”) and upon such Successor Landlord’s written
agreement to accept Tenant’s attornment, Tenant shall attorn to and recognize
such Successor Landlord as Tenant’s landlord under this Lease and shall promptly
execute and deliver any commercially reasonable instrument that such Successor
Landlord may reasonably request to evidence such attornment.  Upon such
attornment, this Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease, except that the Successor Landlord
(unless formerly the landlord under this Lease or its nominee or designee) shall
not be (a) liable in any way to Tenant for any act or omission, neglect or
default on the part of Landlord under this Lease, (b) responsible for any monies
owing by or on deposit with Landlord to the credit of Tenant, (c) subject to any
counterclaim or setoff which theretofore accrued to Tenant against Landlord, (d)
bound by any modification of this Lease subsequent to such Superior Lease or
Mortgage, or by any previous prepayment of Annual Fixed Rent or Additional Rent
for more than 1 month, which was not approved in writing by the holder of a
Mortgage or a Superior Lease, (e) liable to the Tenant beyond the Successor
Landlord’s interest in the Property, (f) responsible for the performance of any
work to be done by the Landlord under this Lease to render the Premises ready
for occupancy by the Tenant, or (g) required to remove any person occupying the
Premises or any part thereof, except if such person claims by, through or under
the Successor Landlord.

9.2Modifications.   If any holder of a Mortgage or Superior Lease shall require
any modification(s) of this Lease, Tenant shall, at Landlord’s request, promptly
execute and deliver to Landlord such instruments effecting such modification(s)
as Landlord shall require, provided that such modification(s) do not adversely
affect in any material respect any of Tenant’s rights under, or the Rent payable
under, this Lease.  In addition, and notwithstanding Section 9.1 to the
contrary, Landlord or any holder of a Mortgage or Superior Lease may, at its
option, make this Lease superior to any such Mortgage or Superior Lease by
giving Tenant ten (10) days prior written notice of such election and no other
documentation shall be necessary to effect such change.

ARTICLE 10
Miscellaneous Provisions

10.1Notices from One Party to the Other.  All notices consents, demands,
approvals and other communications given under this Lease shall be in writing
and addressed as follows: (i) if to the Tenant, at the Original Notice Address
of Tenant or such other address as Tenant shall have last designated by notice
in writing to Landlord, and; (ii) if to Landlord, at the Original Notice Address
of Landlord or such other address as Landlord shall have last designated by
notice in writing to Tenant.  Any notice shall be sent to such address by
registered or certified mail, return receipt requested, postage prepaid, or by
nationally recognized courier, charges prepaid, or by hand delivery and shall be
effective when received or when delivery is first attempted during regular
business hours.

44

--------------------------------------------------------------------------------

 

10.2Quiet Enjoyment.  Landlord agrees that upon Tenant’s paying the Rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.  The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

10.3Lease Not to be Recorded.  Tenant agrees not to record this Lease, but each
party hereto agrees, on request of the other, to execute a Notice of Lease in
recordable form and complying with applicable laws, and in form and content
reasonably satisfactory to Landlord and Tenant.  In no event shall such document
set forth the rental or other charges payable by Tenant under this Lease, and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to modify or amend the
terms and conditions of this Lease. Tenant is a publicly traded company and, for
so long as Tenant remains a publicly traded company, it may be required by
applicable Requirements to disclose this Lease in its public filings with the
United States Securities and Exchange Commission. To the extent such disclosure
is required pursuant to applicable Requirements, then such disclosure shall not
violate this Section 10.3.

10.4Limitation of Landlord’s Liability.  The term “Landlord” as used in this
Lease, so far as covenants or obligations to be performed by Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Property, and in the event of any transfer or transfers
of title to the Property, the Landlord (and in case of any subsequent transfers
or conveyances, the then grantor) shall be concurrently freed and relieved from
and after the date of such transfer or conveyance, without any further
instrument or agreement, of all liability and obligation with respect to the
performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed, it being intended hereby
that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and with respect to their respective
successive periods of ownership of the Property.  Tenant, its successors and
assigns, shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property,
and Tenant agrees to look solely to such interests for the satisfaction of any
liability or claim against Landlord under this Lease.  In no event shall
Landlord or any Landlord Affiliates, including, without limitation, any general
or limited partner, trustees, beneficiaries, employees, agents, officers,
directors, stockholders, managers, or members of Landlord ever be personally
liable for any liability or obligation of, Landlord whether under this Lease, or
at law or in equity.

10.5Acts of God.  In any case where either party hereto is required to perform
any work or take any action, delays caused by or resulting from Acts of God,
war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other causes beyond such party’s reasonable control (but
financial inability shall never be deemed to be an event beyond either party’s
reasonable control) (each a “Force Majeure Event”) shall not be counted in
determining the time during which work shall be completed or such action shall
be taken, whether such time be designated by a fixed date, a fixed time or a
“reasonable time,” and such time shall be deemed to be extended by the period of
such delay.  Nothing contained in this Section 11.5 shall be applicable to, or
in any way affect, reduce or abate the obligations of Tenant under this Lease to
pay all  Rent and other charges when due pursuant to the terms hereof.

45

--------------------------------------------------------------------------------

 

10.6Landlord’s Default.  Landlord shall not be deemed to be in default in the
performance of any of its obligations under this Lease unless it shall fail to
perform such obligations and such failure shall continue for a period of thirty
(30) days after written notice has been given by Tenant to Landlord specifying
the nature of Landlord’s alleged default or if such default is not reasonably
susceptible to cure within thirty (30) days, if Landlord shall fail to commence
to cure such default within thirty (30) days after receipt of such notice of
default from Tenant, or shall thereafter fail diligently to prosecute such cure
to completion.  Notwithstanding any provision contained herein, in no event
shall Landlord ever be liable to Tenant, or any person claiming by, through or
under Tenant, for any special, indirect, incidental or consequential damages, or
for any lost profits.  Tenant shall have no right to terminate this Lease as a
result of any breach or default by Landlord hereunder, except in the case of a
wrongful eviction (constructive or actual) of the Tenant from the Premises by
Landlord. In addition, Tenant shall have no right, as a result of any such
breach or default, to offset or counterclaim against any Rent due hereunder.

10.7Brokerage.  Tenant warrants and represents that it has dealt with no broker
in connection with the consummation of this Lease, other than the Brokers, and
in the event of any claims (from a party other than one of the Brokers) for a
brokerage commission or finder’s fee, of any kind, against Landlord predicated
upon prior dealings with Tenant, Tenant agrees to defend the same and indemnify
and hold Landlord harmless against any such claim.  Landlord warrants and
represents that it has dealt with no broker in connection with the consummation
of this Lease, other than the Brokers, and in the event of any claims (from a
party other than one of the Brokers) for a brokerage commission or finder’s fee,
of any kind, against Tenant predicated upon prior dealings with Landlord,
Landlord agrees to defend the same and indemnify and hold Tenant harmless
against any such claim. Landlord shall be responsible for paying the commission
due to Brokers in connection with this Lease in accordance with a separate
agreement or understanding between them.

10.8Applicable Law and Construction.  This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.  If
any provisions of this Lease shall to any extent be invalid, the remainder of
this Lease shall not be affected thereby.  There are no oral or written
agreements between Landlord and Tenant affecting this Lease.  This Lease may be
amended, and the provisions hereof may be waived or modified, only by
instruments in writing executed by Landlord and Tenant.  Unless repugnant to the
context, the words “Landlord” and “Tenant” appearing in this Lease shall be
construed to mean those named above and their respective heirs, executors,
administrators, successors and assigns, and those claiming by, through or under
them, respectively.  If there be more than one tenant, the obligations imposed
by this Lease upon Tenant shall be joint and several.

10.9Delivery.  The submission of drafts of this document for examination and
negotiation does not constitute an offer to lease or the acceptance of an offer
to lease, or a reservation of or option for, the Premises.  This Lease shall not
be binding upon Landlord or Tenant unless and until Landlord shall have executed
and delivered a fully executed copy of this Lease to Tenant.

46

--------------------------------------------------------------------------------

 

10.10Rent.  Notwithstanding anything to the contrary contained in this Lease,
all charges and amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated Fixed Rent, Tax Excess, Operating
Costs Excess, Additional Rent or otherwise, shall constitute rent for the
purposes of Section 502(b)(6) of the Bankruptcy Code.  In addition,
notwithstanding anything to the contrary contained in this Lease, all charges
and amounts payable by Tenant to or on behalf of Landlord under this Lease
(excepting only Fixed Rent), whether or not expressly denominated Additional
Rent, including, without limitation, Tax Excess, Operating Costs Excess,
electricity charges, utility charges, and other fees and charges, shall be
considered to be “Additional Rent” and in the event of non-payment thereof by
Tenant Landlord shall have all of the rights and remedies as would accrue for
non-payment of Fixed Rent.

10.11Certain Interpretational Rules.  For purposes of this Lease, whenever the
words “include”, “includes”, or “including” are used, they shall be deemed to be
followed by the words “without limitation” and, whenever the circumstances or
the context requires, the singular shall be construed as the plural, the
masculine shall be construed as the feminine and/or the neuter and vice
versa.  This Lease shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question.  The
captions in this Lease are inserted only as a matter of convenience and for
reference only, and in no way define, limit or describe the scope of this Lease
or the intent of any provision hereof.

10.12Parties Bound.  The terms, covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided in this Lease, to their respective legal
representatives, successors, and assigns.  Each term and each provision of this
Lease to be performed by the Tenant shall be construed to be both a covenant and
a condition.

10.13Counterparts; Electronic Execution.  This Lease may be executed in two (2)
or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument.  This Lease may
be executed by electronic signature, which shall be considered as an original
signature for all purposes and shall have the same force and effect as an
original signature.  Without limitation, in addition to electronically produced
signatures, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via PDF) of
an original signature.  Any executed counterpart of this Lease delivered by PDF
or another file sent by email shall be equally effective as an original
counterpart for all purposes.

10.14Survival.  All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease,
and all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease.  Without limiting the generality of the
foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.

47

--------------------------------------------------------------------------------

 

10.15Lease Disputes.  Landlord and Tenant agree that all disputes arising,
directly or indirectly, out of or relating to this Lease, and all actions to
enforce this Lease, shall be dealt with and adjudicated in the state courts of
the Commonwealth of Massachusetts or the federal courts located in the
Commonwealth of Massachusetts and for that purpose hereby expressly and
irrevocably submits itself to the jurisdiction of such courts.  Landlord and
Tenant agree that so far as is permitted under applicable law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process in one of the manners specified in this
Lease, or as otherwise permitted by law, shall be necessary in order to confer
jurisdiction upon it in any such court. To the extent that Tenant has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Tenant irrevocably waives such immunity in respect of its
obligations under this Lease.

10.16Tenant Defaults. If Tenant fails to perform any of its obligations
(including the obligation to pay charges and amounts to a service provider when
due and the obligations of maintenance and repair) pursuant to this Article 10,
and such failure remains uncured for more than thirty (30) days after notice
thereof by Landlord to Tenant, then Landlord may elect to perform such
obligations (including the payment of any amounts due to a provider of services,
or to perform maintenance or repairs), and in such event, Tenant shall reimburse
Landlord, as Additional Rent, for all costs and expenses incurred by Landlord in
connection therewith, together with a customary administrative fee.

10.17Service Interruptions.  Landlord reserves the right to suspend or interrupt
any service when necessary, by reason of Force Majeure Events, accidents or
emergencies, or for work which, in Landlord’s reasonable judgment, is necessary
or appropriate until such Force Majeure Event, accident or emergency shall cease
or such work is completed, and Landlord shall not be liable for any such
suspension or interruption of services.  Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises as a result of any such suspension or interruption of service.  The
exercise of any such right or the occurrence of any such failure by Landlord
shall not constitute an actual or constructive eviction, in whole or in part,
entitle Tenant to any compensation, abatement or diminution of Rent (except as
otherwise expressly set forth herein), relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Landlord by reason of
inconvenience to Tenant, or interruption of Tenant’s business, or
otherwise.  Landlord shall not be liable in any way to Tenant for any failure,
defect or interruption of, or change in the supply, character and/or quantity of
electric service furnished to the Premises for any reason except only to the
extent caused by the negligent acts or willful misconduct of Landlord.

10.18No Waiver.  No act or thing done by Landlord or Landlord’s agents or
employees during the Term shall be deemed an acceptance of a surrender of the
Premises, and no provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver is in writing and is signed by Landlord.  Without
limitation, the receipt or acceptance by Landlord or Landlord’s Agent of the
keys to the Premises shall not be deemed an acceptance of a surrender of the
Premises or a termination of this Lease.  The failure of either party to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease, or any of the Rules and Regulations, shall
not be construed as a waiver or relinquishment for the future performance

48

--------------------------------------------------------------------------------

 

of such obligations of this Lease or the Rules and Regulations, or of the right
to exercise such election but the same shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission.  The receipt
by Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach.  No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account of the earliest stipulated Rent, or as Landlord may elect
to apply such payment, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent  be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.

ARTICLE 11
Letter of Credit

11.1Letter of Credit.  Concurrent with Tenant’s execution and delivery of this
Lease,  Tenant shall deliver to Landlord an irrevocable and unconditional
standby letter of credit (the “Original Letter of Credit”) which shall be:  (i)
in form and substance reasonably satisfactory to Landlord, (ii) issued by a bank
(the “Bank”) reasonably satisfactory to Landlord upon which presentment may be
made in Boston, Massachusetts, (iii) in an amount equal to the Letter of Credit
Amount, (iv) for a term of not less than one (1) year, (v) permit multiple
drawings, (vi) be freely and fully transferable by Landlord without payment of
any fees or charges by Landlord, and (viii) otherwise in form and content
satisfactory to Landlord.  The Original Letter of Credit, any Additional
Letters(s) of Credit, and any Substitute Letter(s) of Credit are referred to
herein collectively as the “Letter of Credit.”  The Letter of Credit shall be
held by Landlord as security for the performance by Tenant of its obligations
under this Lease.  The Letter of Credit is not an advance payment of Rent or a
limitation upon the liability of Tenant hereunder. Landlord hereby approves
Silicon Valley Bank as the Bank and the form of Letter of Credit attached hereto
as Exhibit J.

11.2Renewal of Letter of Credit.  Each Letter of Credit shall be automatically
renewable for consecutive periods of one (1) year; provided however, if the
issuer of such Letter of Credit gives notice of its election not to renew such
Letter of Credit, then Tenant shall deliver to Landlord a new letter of credit
(a “Substitute Letter of Credit”) satisfying the requirements of the Original
Letter of Credit under Section 11.1 on or before the date thirty (30) days prior
to the expiration of the term of the Letter of Credit then in effect.  If Tenant
fails timely to deliver to Landlord a Substitute Letter of Credit in accordance
with the foregoing provisions, then Landlord shall have the right, at any time
thereafter, without giving any further notice to Tenant, to draw down the Letter
of Credit and to hold the proceeds thereof in a segregated account in the name
of Landlord, which proceeds may be withdrawn and applied by Landlord under the
same circumstances and for the same purposes as if such proceeds were a Letter
of Credit.  Upon any such application of such proceeds by Landlord, Tenant
shall, within thirty (30) days of written demand therefor, deliver to Landlord
an Additional Letter of Credit in the amount of proceeds so applied.  

49

--------------------------------------------------------------------------------

 

11.3Draws to Cure Defaults.  Upon an Event of Default by Tenant under this Lease
beyond the expiration of any applicable grace period, then without prejudice to
or limiting any other rights or remedies of Landlord, Landlord shall have the
right, at any time thereafter, to draw down from the Letter of Credit the amount
necessary to cure such default.  In the event of any such draw by the Landlord,
within thirty (30) days of written demand therefor, Tenant shall deliver to
Landlord an additional Letter of Credit (“Additional Letter of Credit”)
satisfying the requirements for the Original Letter of Credit set forth in
Section 11.1, except that the amount of such Additional Letter of Credit shall
be the amount of such draw.  

11.4Draws to Pay Damages.  In addition, if (i) this Lease shall have been
terminated as a result of Tenant’s default under this Lease beyond the
expiration of the applicable cure period,  and/or (ii) this Lease shall have
been rejected in a bankruptcy or other similar proceeding,  then Landlord shall
have the right at any time thereafter to draw down from the Letter of Credit an
amount sufficient to pay any and all damages payable by Tenant on account of
such termination or rejection, as the case may be,  pursuant to Article 8
hereof.

11.5Return of Letter of Credit at End of Term.  Within thirty (30) days after
the expiration of the Term, to the extent Landlord has not previously drawn upon
any Letter of Credit held by Landlord, Landlord shall return the same to Tenant
provided that Tenant is not then in default of any of its obligations under this
Lease after delivery of any required notice and the expiration of any applicable
cure period.

ARTICLE 12
Patriot Act

12.1Patriot Act.  As an inducement to Landlord to enter into this Lease, Tenant
hereby represents and warrants that:  (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, “Specially Designated National and Blocked
Person” or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is
not (nor is it owned, controlled, directly or indirectly, by any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including any assignment of this Lease or
any subletting or all or any portion of the Premises or the making or receiving
of any contribution or funds, goods or services to or for the benefit of a
Prohibited Person.  In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be an Event of Default by Tenant, and (y) the representations
and warranties contained in this Article 12 shall be continuing in nature and
shall survive the expiration or earlier termination of this Lease.

(signatures on the next page)

50

--------------------------------------------------------------------------------

 

WITNESS the execution hereof on the day and year first above written.

 

Landlord:

 

 

 

 

EAST OFFICE OPERATING LIMITED

 

PARTNERSHIP

 

 

 

 

By:

Commonwealth Flats Development

 

 

East Corp., its general partner

 

 

 

 

By:

        /s/ John Clark

 

 

Name:  John Clark

 

 

Title:    VP

 

 

 

 

 

 

 

Tenant:

 

 

 

 

KURA ONCOLOGY, INC.

 

A Delaware corporation

 

 

 

 

By:

        /s/ Marc Grasso, M.D.

 

 

Name:  Marc Grasso, M.D.

 

 

Title:    CFO and CBO

 

 

 

51

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

The land, together with all buildings and improvements thereon, shown as Parcel
B-2 on a plan of land entitled “ALTA/ACSM Land Title Survey prepared for
Commonwealth Flats Development L.P. World Trade Center Boston-East Office
Building and Park South Boston, Massachusetts” dated May 27, 1998, prepared by
Cullinan Engineering and recorded with the Suffolk County Registry of Deeds
(“Suffolk Deeds”) in Book 23335, Page 76 (the “Plan”) and more particularly
described in accordance with said Plan as follows:

Beginning

at a point on the southerly side of Northern Avenue at the northwesterly corner
of Parcel B-2;

Thence

by the southerly side of Northern Avenue, S61° 19’ 13”E, 160.00 feet;

Thence

by the westerly side of Parcel D, S28° 40’ 47”W, 389.00 feet;

Thence

by New Congress Street, N61° 19’ 13”W, 160.00 feet;

Thence

by the easterly side of Seaport Lane, N28° 40’ 47”E, 389.00 feet to be point and
place of beginning

Containing, according to said Plan, 62,240 square feet of land, more or less.

Description of Parcel D

The land, together with all buildings and improvements thereon, shown as Parcel
D on the Plan and more particularly described in accordance with said Plan as
follows:

Beginning

at a point of the southerly side of Northern Avenue, at the northeasterly corner
of Parcel B-2;

Thence

by the southerly side of Northern Avenue, S61° 19’ 13”E, 150.01 feet;

Thence

by the westerly side of D Street, S28° 40’ 47”W, 389.00 feet;

Thence

by New Congress Street, N61° 19’13”, 150.01 feet;

Thence

by the easterly side of Parcel B-2, N 28° 40’ 47”E, 389.00 feet to the point and
place of beginning.

Containing, according to said Plan, 58,359 square feet of land, more or less.

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

floor PLAN SHOWING THE PREMISES

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

COMMENCEMENT DATE AGREEMENT

EAST OFFICE OPERATING LIMITED PARTNERSHIP (“Landlord”) and ________________
(“Tenant”) are parties to a lease (“Lease”) dated __________________ of premises
in a building known as Seaport East, Two Seaport Lane, Boston,
Massachusetts.  Landlord and Tenant hereby acknowledge and agree that the term
of the Lease commenced on __________________ and will expire on
____________________ unless extended pursuant to provisions set forth in the
Lease.

Executed under seal this ____ day of __________, 202_.

 

 

Landlord:

 

 

 

 

EAST OFFICE OPERATING LIMITED

 

PARTNERSHIP

 

 

 

 

By:

Commonwealth Flats Development

 

 

East Corp., its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Tenant:

 

 

 

 

[                                                                         ]

 

a

[                               ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

Cleaning Specifications

I.Interior Tenant Areas

Nightly Monday through Friday, excluding holidays

 

1.

Dust mop all stone, ceramic tile, terrazzo and other type of un-waxed flooring.

 

2.

Dust mop all vinyl, asphalt, rubber and similar types of flooring.  Remove gum
and other substances, spot mop if necessary.

 

3.

Vacuum all carpeted areas.

 

4.

Dust mop all private and public stairways and vacuum if carpeted.

 

5.

Hand dust and wipe clean all horizontal surfaces including furniture, file
cabinets, fixtures, and windowsills, using chemically treated dust cloth.

 

6.

Dust and sanitize all telephones using disinfectant solution.  Care is to be
taken NOT to depress buttons thus altering phone programs, i.e., call
forwarding.

 

7.

Remove fingerprints from all painted surfaces near light switches, entrance
doors, drinking fountains, etc.

 

8.

Remove all gum and foreign matter on sight.

 

9.

Empty and clean all waste receptacles and remove waste materials to
compactors.  Replace liners as necessary.

 

10.

Damp wash interiors of all waste disposal receptacles and wash as necessary.

 

11.

Clean and sanitize all water fountains, and water coolers with a disinfectant
solution.  Wash all sinks and the floors adjacent to them on a nightly basis.

 

12.

Spot mop floors for spills, etc.

 

13.

Clean all low ledges, shelves, bookcases, chair rails, trim, pictures, charts
etc. within reach.

 

14.

Clean mirrors, metal work, glass tabletops.

 

15.

Upon completion of work, all slop sinks are to be thoroughly cleaned and all
cleaning equipment and supplies stored neatly in locations designated by the
Management of the building.

D-1

--------------------------------------------------------------------------------

 

 

16.

All cleaning operations shall be scheduled so that a minimum of lights are to be
left on at any time.  Upon completion of cleaning all lights are to be turned
off.  All entrance doors are to be kept locked during the cleaning operation.

 

17.

Spot clean both sides of tenant entry glass doors.

 

18.

Spot clean desk tops and counter tops.

 

19.

Pick up all recyclable material and take to appropriate place.

Weekly

 

1.

Hand dust all door louvers and other ventilating louvers within reach.

 

2.

Dust all baseboards.

 

3.

In high traffic areas, damp mop if necessary and apply spray-buffing solution in
a fine mist and buff with a synthetic pad.

 

4.

Damp mop all non-carpeted and public stairways.

 

5.

Wipe clean all bright work.

 

6.

Dust all chair rails.

 

7.

Dust walls up to normal reach.

Monthly

 

1.

Hose vacuum underneath all furniture.

 

2.

Dust all vertical surfaces such as walls, furniture, partitions and surfaces not
reached in nightly cleaning.

 

3.

Dust exterior of lighting fixtures.

Quarterly

 

1.

Wash all baseboards.

 

2.

Dust all exterior window blinds

 

3.

Dust and/or clean all diffusers

Other

 

1.

Cleaning of computer rooms will be responsibility of individual tenants.

 

2.

Coffee stations and dishware are responsibility of the tenant.

D-2

--------------------------------------------------------------------------------

 

II.Public Corridors, Stairwells (Emergency Egress), Service Areas

Nightly

 

1.

Vacuum and spot clean carpeting.

 

2.

Sweep and mop public concrete floors.

 

3.

Sweep and mop public stairwells and landings.

 

4.

Clean baseboards of scuffs and marks.

 

5.

Empty and clean ashtrays and sand urns.

 

6.

Clean all directories, signage kiosks, wall signage and electric kiosks.

 

7.

Clean corridor glass and metal work.

 

8.

Spot clean walls, ceilings, lights, etc.

 

9.

Clean telephones and telephone booth areas.

 

10.

Clean and sanitize all public water fountains.  Dust all handrails.

 

11.

Dust to hand height all horizontal surfaces of equipment ledge, sill, shelves,
radiators, frames, partitions, handrails, etc.

 

12.

Damp wipe all public granite seating areas and surrounding granite treatments.

 

13.

Clean exterior surfaces of all trash containers and planters.

 

14.

Keep slop sinks, closets, supply rooms and other janitorial areas in a clean
orderly condition.

 

15.

Keep electrical and telephone closets clean and free of storage.

 

16.

Replace burned out light bulbs.

Weekly

 

1.

Clean all door vents.

 

2.

Dust all vertical surfaces within reach.

 

3.

Sweep emergency egress stairs and landings.

Monthly

 

1.

Wash all corridor glass and metal completely including atriums.

D-3

--------------------------------------------------------------------------------

 

 

2.

Shampoo heavily traveled carpeted areas.

Quarterly

 

1.

Clean handrails, wall mounted equipment casings, landings, walls, kick plates in
emergency egresses.

 

2.

Shampoo and extract all carpeting.

 

3.

Damp clean inside reflectors of high hat lighting fixtures.

Semi-Annually

 

1.

Vacuum soffits containing fluorescent fixtures in atrium areas.

 

2.

Wash windows, ledges, plants and light bulbs on inside of both atriums.

III.Restrooms

Building Operating Hours

Day porters and matrons will be assigned to perform the following:

 

1.

Empty trash containers and insert new liners.

 

2.

Sweep and spot wash floors as necessary.

 

3.

Spot clean sinks and mirrors. Clean and spot polish shelves and metal
dispensers.  Check for Graffiti and spot clean if necessary.

 

4.

Ensure cleanliness of urinals and toilets.

 

5.

Refill all dispenser units as needed.

Non-Operating Hours

 

1.

Damp wash, sanitize (using disinfectant solution) and polish all fixtures
including toilet bowls, urinals and wash basins.

 

2.

Sweep and wash floors with approved germicidal solution.

 

3.

Wash and polish mirrors, powder shelves, dispensers, hand dryers, bright work
including flushometers, piping and toilet seat hinges.

 

4.

Clean and sanitize both sides of toilet seats.

 

5.

Empty all containers and disposal units and insert new liners.

D-4

--------------------------------------------------------------------------------

 

 

6.

Wash and sanitize interiors and exteriors of all containers prior to inserting
new liners.

 

7.

Empty, clean and sanitize all sanitary napkin disposal units.

 

8.

Dust and spot wash where necessary partitions, tile walls, dispensers, ceiling
lights, switches and receptacles.

 

9.

Refill all dispensers to normal limits including sanitary supplies, soap,
tissue, towels, etc.

 

10.

Remove all rubbish and transport to compactor.

 

11.

Dust ceiling door vents and doorframes.

Periodic

Monthly

 

1.

Machine scrub all tile floors, hand brush corners and hand brush toilet edges
with approved germicidal detergent solution.

 

2.

Wash completely all partitions, tile walls and enamel surfaces.

IV.Window Cleaning

Periodic

External windows will be washed and cleaned a minimum of three times per
year.  Internal windows will be washed and cleaned a minimum of two times per
year.

 

 

D-5

--------------------------------------------------------------------------------

 

EXHIBIT E

RULES AND REGULATIONS

1.

The sidewalks, entrances, passages, corridors, vestibules, halls, elevators, or
stairways in or about the Building shall not be obstructed by Tenant.

2.

Tenant shall not place objects against glass partitions, doors or windows which
would be unsightly from the Building corridor or from the exterior of the
Building.  All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

3.

Tenant shall not waste electricity or water in the Premises and shall cooperate
fully with Landlord to assure the most effective operation of the Building
heating and air conditioning systems.  All regulating and adjusting of heating
and air-conditioning apparatus shall be done by the Landlord’s agents or
employees.  Tenant shall not use or keep in or on the Premises or the Building
any kerosene, gasoline or other inflammable or combustible fluid or materials.

4.

Tenant shall not use the Premises so as to cause any increase above normal
insurance premiums on the Building.

5.

No bicycles, vehicles, or animals (except guide dogs for the disabled) of any
kind shall be brought into or kept in or about the Premises.  Any bicycles
brought into the Building shall enter through the loading dock area and stored
in the basement of the Building.  No space in the Building shall be used for
manufacturing or for the sale of merchandise of any kind at auction or for
storage thereof preliminary to such sale.

6.

Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

7.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed and constructed and no
sweepings, rubbish, rags, acid or like substance shall be deposited
therein.  All damages resulting from any misuse of the fixtures shall be borne
by the Tenant.

8.

Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, any persons occupying, using, or entering
the Building, or any equipment, finishings, or contents of the Building, and
Tenant will comply with Landlord’s reasonable requirements relative to such
systems and procedures.

9.

No cooking will be done or permitted by Tenant within the Premises, except in
areas of the Premises which are specifically constructed for cooking and except
that use by the tenant of microwave ovens and Underwriters’ Laboratory approved
equipment for brewing coffee, tea, hot chocolate, and similar beverages will be
permitted, provided that such use is in accordance with all applicable federal,
state, and city laws, codes, ordinances, rules, and regulations.  

E-1

--------------------------------------------------------------------------------

 

10.

The elevator designated for freight by Landlord will be available for use by all
tenants in the Building during the hours and pursuant to such procedures as
Landlord may determine from time to time.  The persons employed to move Tenant’s
equipment, material, furniture, or other property in or out of the Building must
be acceptable to Landlord.  All moving operations will be conducted at such
times and in such a manner as Landlord will direct, and all moving will take
place during non-Business Hours unless Landlord agrees in writing otherwise.

11.

All deliveries to, and removals from the building of furniture, equipment and
supplies, shall be by way of the Building loading dock.

12.

All incoming and outgoing shipments must be moved directly, by the delivery or
pick-up agent from the delivery entrance; such shipments will not be held at the
delivery entrance. Building operating personnel are not authorized to sign
receipt for shipments to or from the Building.

13.

No hand truck, pallet truck or other type of wheeled transport shall be used in
the lobbies, corridors or elevators of the Building.

14.

Any damage to the Building or any part thereof caused by the moving in or out of
the Building of furniture, equipment, supplies, or other items, shall be
repaired by the Landlord at the expense of the responsible Tenant.

15.

The property management office reserves the right to control and operate the
public portions of the Building and the public facilities, as well as the
facilities furnished for the common use for the Tenant, in such manner, as they
deem in the best interest of the tenants.

16.

No additional locks or bolts of any kind shall be placed upon any of the doors
in any Tenant’s premises, and no lock on any door therein shall be changed or
altered in any respect without property management approval.

17.

Building security will provide access to building electric closets only. Tenant
will be required to notify the Property Management Office should a vendor
require access to the electric closets.  

18.

Tenant acknowledges that the Building has been designated a non-smoking
building.  At no time shall Tenant permit its agents, employees, contractors,
guests or invitees to smoke in the Building.  Landlord has designated specified
smoking areas in the exterior areas near the Building.

19.

Landlord reserves the right, upon written notice to Tenant, at any time and from
time-to-time to rescind, alter or waive any rule or regulation at any time
prescribed for the Building, and to impose additional reasonable rules and
regulations when in its judgment deems it necessary, desirable or proper for its
best interest and for the best interest of the tenants.  No alteration or waiver
of any rule or regulation in favor of one tenant shall operate as an alteration
or waiver in favor of any other tenant.  Landlord shall not be responsible to
any tenant for the nonobservance or violation by any other tenant of any rules
or regulations at any time prescribed for the Building or any part thereof.

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

 

Landlord:

East Office Operating Limited Partnership

 

 

Tenant:

 

 

 

Tenant Trade Name:

 

 

 

Lender:

Pacific Life Insurance Company and its successors and assigns

 

 

Premises:

 

 

 

Area:  

 

Sq. Ft.

Lease Date:

 

 

 

 

 

 

 

 

 

 

The undersigned Tenant of the above-referenced lease (the “Lease”) hereby
ratifies the Lease and certifies to Lender as mortgagee of the Real Property of
which the premises demised under the Lease (the “Premises”) is a part, as
follows:

 

1.

That the term of the Lease commenced on ____________, 20__ and Tenant is in
possession of the premises demised under the Lease and has commenced occupancy
and use of the Premises, such possession having been delivered by the original
landlord and having been accepted by the Tenant.

 

2.

That the Lease calls for monthly rent installments of $_______ to date and that
Tenant is paying monthly installments of rent of $_________ which commenced to
accrue on the _____ day of _________, 20__.

 

3.

That no advance rental or other payment has been made in connection with the
Lease, except rental for the current month and estimated payments of escalation
charges to be reconciled at year end, there is no “free rent” or other
concession under the remaining term of the Lease and the rent has been paid to
and including _________, 20__.

 

4.

That a security deposit in the amount of $_______ is being held by Landlord,
which amount is not subject to any set-off or reduction or to any increase for
interest or other credit due to Tenant.

F-1

--------------------------------------------------------------------------------

 

 

5.

That, to Tenant’s knowledge, all obligations and conditions under said Lease to
be performed to date by Landlord or Tenant have been satisfied, free of defenses
and set-offs including all construction work in the Premises, and that Landlord
is not required to make any further tenant improvements or pay any further
reimbursements to Tenant for tenant improvements or any other matter pursuant to
the Lease.

 

6.

That a true, correct and complete copy of Lease is attached hereto and is and in
full force and effect and represents the entire agreement between the parties;
that to Tenant’s knowledge, there is no existing default on the part of Landlord
or Tenant in any of the terms and conditions thereof and no event has occurred
which, with the passing of time or giving of notice or both, would constitute an
event of default; and that said Lease has:  (initial one)

(  ) not been amended, modified, supplemented, extended, renewed, subleased, or
assigned.

(  ) been amended, modified, supplemented, extended, renewed, subleased, or
assigned as follows by the following described agreements:

 

 

 

 

 

 

7.

That the Lease provides for a primary term of ________ months; the term of the
Lease expires on the ____ day of ______, 20__; and that:

(initial all applicable subparagraphs)

(  ) neither the Lease nor any of the documents listed above in Paragraph 6 (if
any), contain an option for any additional term or terms or an option to
terminate the Lease prior to the expiration date set forth above.

(  ) the Lease and/or the documents listed above in Paragraph 6 contain an
option for _______ additional term(s) of _______ year(s) and ________ month(s)
(each) at a rent to be determined as follows:

 

 

 

 

 

(  ) the Lease and/or the documents listed above in Paragraph 6 contain an
option to terminate the Lease prior to the date set forth above as follows:

 

 

 

 

F-2

--------------------------------------------------------------------------------

 

 

 

8.

That Landlord has not rebated, reduced or waived any amounts due from Tenant
under the Lease, either orally or in writing, nor has Landlord provided
financing for, made loans or advances to, or invested in the business of Tenant.

 

9.

That Tenant has no option or right in the nature of a right of first refusal or
right of first offer to purchase or otherwise acquire all or any portion of the
Premises.

 

10.

That there are no actions, voluntary or involuntary, pending against the Tenant
under the bankruptcy laws of the United States or any state thereof.

 

11.

That this certification is made knowing that Lender is relying upon the
representations herein made.




F-3

--------------------------------------------------------------------------------

 

 

Tenant:

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Attest:

 

 

 

Name:

 

Title:

 

 

Date:

 

, 201_

 

Borrower’s Initial

 

 

Lender’s Initial

 

 

 

 

F-4

--------------------------------------------------------------------------------

 

EXHIBIT G

NONDISCRIMINATION AND AFFIRMATIVE ACTION COVENANTS

With respect to the exercise of all rights and privileges granted under this
Lease, Tenant agrees that Tenant, its successors in interest, subtenants, and
assigns shall:

 

(a)

not discriminate against any person, employee, or applicant for employment
because of race, color or religion, national origin, age, sex, sexual
orientation, disability, or Vietnam era veteran status in the use of the
Premises, including the hiring and discharging of employees, the provision or
use of services, and the selection of suppliers and contractors;

 

(b)

conspicuously post notices to employees and prospective employees setting forth
the Fair Employee Practices Law of the Commonwealth of Massachusetts; and

 

(c)

comply with all applicable federal and state laws, rules and regulations and
orders and Massport rules and orders (provided copies of such Massport rules and
orders have been provided to Tenant) pertaining to Civil Rights and Equal
Opportunity.

Non-compliance by Tenant, its successors in interest, subtenants, or assigns
with the foregoing (beyond any cure period set forth in the Lease) shall
constitute a material breach of this Lease.  Tenant shall indemnify and hold
harmless Landlord and Massport from any claims and demands of third persons
resulting from non-compliance therewith.  The provisions of this Exhibit G shall
survive the expiration or any early termination or cancellation of this Lease
with respect to the period ending on such expiration or earlier termination.

 

 

G-1

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF NON-DISTURBANCE AGREEMENT FOR SUPERIOR LEASES

[NOTE:  DRAFT – SUBJECT TO APPROVAL BY GROUND LANDLORD OF SUBLEASE]

SUBORDINATION, NON‑DISTURBANCE AND
ATTORNMENT AGREEMENT

Date:_____________

Ground Landlord:

 

Massachusetts Port Authority

One Harborside Drive, Suite 200S

East Boston, Massachusetts 02128-2909

Attention:  General Counsel

 

Ground Tenant:

 

Commonwealth Flats Development 121A

East Limited Partnership

c/o Pembroke Real Estate LLC
255 State Street
Boston, Massachusetts 02109

Attn: Asset Management

 

Operating Subtenant:

 

East Office Operating Limited Partnership

c/o Pembroke Real Estate LLC
255 State Street
Boston, Massachusetts 02109
Attn:  Asset Management
Subtenant:

 

[Name and Address]

 

Ground Lease:

 

Dated as of July 13, 1998, between Ground Landlord, and Ground Tenant, notice of
which is recorded with the Suffolk County Registry of Deeds (the “Registry of
Deeds”) at Book 23335, Page 76.

 

H-1

--------------------------------------------------------------------------------

 

Operating Sublease:

Dated as of July 13, 1998, between Ground Tenant, and Operating Subtenant,
notice of which is recorded with the Registry of Deeds at Book 23335, Page 99.

 

Sublease:

 

Dated as of ______________________, between Operating Subtenant and Subtenant[,
notice of which is recorded with the Registry of Deeds at Book ____, Page ____].

 

Premises:

 

(i) A parcel consisting of the land known as Parcel B‑2, being part of the
Commonwealth Flats on Northern Avenue in the South Boston District of Boston,
Massachusetts, together with the Office and other improvements constructed or to
be constructed thereon, all as more particularly described in the Ground Lease,
and (ii) Parcel D.  (This and other capitalized terms in this Agreement, not
otherwise defined, shall have the same meanings as assigned in the Ground
Lease.)

 

Subleased Premises:

 

The portion of the Premises demised to the Subtenant in the Sublease.

Ground Landlord is owner of the Premises which are subject to the Ground Lease
and the Operating Sublease (each, an “Overlease,” and, collectively, the
“Overleases”).

Operating Subtenant and Subtenant have entered into, or are about to enter into,
the Sublease, a copy of which is attached as Exhibit A (provided that a copy of
the Sublease shall not be attached to any counterpart of this Agreement to be
recorded at the Registry of Deeds).

In consideration of the agreements contained herein, the parties agree as
follows:

1.Subordination

Subtenant confirms and agrees that the Sublease and any extensions, renewals,
amendments, modifications, consolidations, replacements and expansions thereof,
and all right, title and interest of Subtenant thereunder in and to the
Subleased Premises, are and shall be subject and subordinate to the Overleases
and to all the terms and conditions contained therein, and to all extensions,
renewals, amendments, modifications, consolidations, replacements and expansions
thereof as though each such extension renewal, amendment, modification,
consolidation, replacement and expansion were executed, delivered and notice
thereof recorded before the execution of the Sublease.  Without limiting the
foregoing and notwithstanding any other term or provision of this Agreement,
Subtenant’s rights with respect to proceeds of insurance and eminent domain
awards are expressly made subject and subordinate to the terms of the Ground
Lease, and the disposition of such proceeds shall be governed by the Ground
Lease in all respects.

H-2

--------------------------------------------------------------------------------

 

2.Non‑Disturbance

Ground Landlord consents to the execution and delivery of the Sublease in the
form attached as Exhibit A.

[Sublease has not yet been reviewed or approved by Ground Landlord.]

Provided that the Sublease is then in full force and effect, Ground Landlord
agrees that, in the event of a termination of any Overlease or the exercise by
Ground Landlord of any of its rights thereunder to take possession of and to
operate the Premises, Ground Landlord shall not disturb Subtenant’s right of
possession of the Subleased Premises under the terms of the Sublease so long as
Subtenant is not in default beyond any applicable grace period of any term,
covenant or condition of the Sublease.

The rights under this paragraph shall inure to the benefit of only the Subtenant
named herein and shall not pass to any assignee of the Sublease or any other
party.

3.Attornment

 

A.

Subtenant agrees that, in the event of a termination of the Overleases or the
exercise by Ground Landlord of any of its rights thereunder to take possession
of and to operate the Premises, Subtenant will attorn to and recognize Ground
Landlord as its sublandlord under the Sublease for the remainder of the term
thereof (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Sublease,
and Subtenant hereby agrees to pay and perform all of the obligations of
Subtenant pursuant to the Sublease.

 

B.

Subtenant agrees that, in the event Ground Landlord succeeds to the position of
sublandlord under the Sublease, Ground Landlord shall not be:

 

1.

liable for any act or omission of any prior sublandlord (including, without
limitation, Ground Tenant or Operating Subtenant), or for any fact, circumstance
or condition existing prior to Ground Landlord’s succession in interest;

 

2.

liable for the return of any security deposit unless Ground Landlord is holding
the same;

 

3.

bound by any rent or Additional Rent which Subtenant may have prepaid for more
than the current month under the Sublease;

 

4.

bound by any amendments or modifications of the Sublease, or any consent or
approval thereunder, made without the prior written consent of Ground Landlord;

 

5.

subject to any offsets, claims or defenses which Subtenant might have against
any prior sublandlord (including, without limitation, Ground Tenant or Operating
Subtenant);

H-3

--------------------------------------------------------------------------------

 

 

6.

bound by any agreement in the Sublease or otherwise required to construct,
complete or deliver the Subleased Premises, the Office, the Garage, the D Street
Open Space or the Premises or any portion thereof or any improvement thereof or
to indemnify Subtenant for any loss resulting from a failure to timely deliver
the Subleased Premises;

 

7.

bound by any agreement in the Sublease or otherwise required to repair or
restore the Subleased Premises, the Office, the Garage, the D Street Open Space
or the Premises or any portion thereof after casualty or condemnation, or to
make any payments to anyone for or on account of or in connection with any of
the foregoing;

 

8.

liable for or incur any obligations with respect to any breach of warranties or
representations of any nature under the Sublease or otherwise including, without
limitation, any warranties or representations regarding use, compliance with or
applicability of zoning, title, authority or possession; or

 

9.

liable for consequential damages.

Ground Landlord will have the same remedies for the nonperformance of any
agreement contained in the Sublease which Ground Tenant or Operating Subtenant
had or would have had if the Overleases had not been terminated.

4.Notice and Cure

Subtenant agrees to give Ground Landlord a copy of any notice of default under
the Sublease served upon Operating Subtenant, at the same time as such notice is
given to Operating Subtenant.  Subtenant further agrees that if Operating
Subtenant shall have failed to cure such default then Ground Landlord (provided
Ground Landlord is not acting in the capacity as Operating Subtenant) shall have
an additional sixty (60) days beyond the time period set forth in the Sublease
for the curing of defaults within which to cure such default, or, if no such
cure period is set forth in the Sublease, shall have sixty (60) days from date
notice is first given to Operating Subtenant to cure such default.

5.Further Assurances

The subordination provisions hereof are effective upon execution hereof and,
except as provided in the last sentence of this Paragraph V, the non‑disturbance
and attornment provisions hereof shall operate immediately upon Ground Landlord
succeeding to the position of sublandlord as aforesaid provided that the
Sublease is then in full force and effect and Subtenant is not then in default
beyond any applicable grace period of any term, covenant or condition of the
Sublease, in either event without execution of any further
instrument.  Operating Subtenant and Subtenant agree, however, to execute and
deliver from time to time such further documentation as either party deems
necessary or appropriate to evidence their agreement hereunder.  Notwithstanding
the foregoing, the non-disturbance and attornment provisions hereof shall not
become effective until Certificates of Occupancy have been issued for the Office
and Garage in accordance with the requirements of the Ground Lease.

H-4

--------------------------------------------------------------------------------

 

6.Modification of Sublease

Neither Subtenant nor its successors or assigns shall enter into any agreement
which shall amend or modify the Sublease or to surrender, merge, terminate or
cancel the Sublease absent a default thereunder, without the prior written
consent of Ground Landlord.  Any agreement made in contravention of this
paragraph shall be void and of no force or effect as to Ground Landlord.

7.Options

With respect to any options or rights of first refusal for additional space
provided to Subtenant under the Sublease, Ground Landlord agrees to recognize
the same if Subtenant is entitled thereto under the Sublease after the date on
which Ground Landlord succeeds to the interest of sublandlord under the
Sublease; provided that Ground Landlord shall not be liable in damages to
Subtenant or any other subtenant of the Premises or responsible for any acts of
any prior sublandlord (including, without limitation, Ground Tenant or Operating
Subtenant) or the acts of any other party (whether or not consented to by Ground
Landlord), which prevents Ground Landlord from complying with the provisions
hereof and Subtenant shall have no right to make any such claims against Ground
Landlord’s interest in the Premises or the rents, income, receipts, revenues,
issues or profits issuing from the Premises, on account thereof.

8.Successors and Assigns

The term “Ground Landlord” as used in this Agreement means only the owner (or
the owner’s nominee) for the time being of the fee title to the Premises.  In
the event of any sale or other transfer of an interest in the Premises, the
Ground Landlord named herein shall be and hereby is entirely relieved of all
covenants and obligations of the Ground Landlord hereunder.

Except as otherwise provided, this Agreement is binding upon and shall inure to
the benefit of the parties hereto and their heirs, successors, personal
representatives, and assigns.

9.Non-Recourse

Subtenant agrees that execution by Ground Landlord of this Agreement and
execution of the Ground Lease by Ground Landlord does not constitute an
assumption by Ground Landlord of any obligations or liabilities under the
Sublease, and that Ground Landlord is not bound to perform Operating Subtenant’s
obligations under the Sublease unless and until Ground Landlord succeeds to
Operating Subtenant’s position under the Sublease as set forth above, it being
understood that Ground Landlord cannot be bound by any act or omission of
Operating Subtenant, its successors or assigns.  Subtenant further agrees that,
in the event Ground Landlord succeeds to Operating Subtenant’s position under
the Sublease as aforesaid, Ground Landlord’s liability under the Sublease shall
be enforceable only out of Ground Landlord’s interest in the Office; and there
shall be no other recourse against, or right to seek a deficiency judgment
against, Ground Landlord or any other assets of Ground Landlord, nor shall there
be any personal liability on the part of any member of its board of directors or
any officer or employee of Ground Landlord, with respect to any obligations to
be performed under the Sublease.

H-5

--------------------------------------------------------------------------------

 

10.Validity of Provisions

The invalidity of any provision of this Agreement shall in no way affect the
validity of any other provision.

11.Governing Law

This Agreement shall be interpreted in accordance with and governed by the laws
of The Commonwealth of Massachusetts.

12.Jurisdiction

The parties submit to personal jurisdiction in The Commonwealth of Massachusetts
and waive any and all personal rights to object to such jurisdiction.  The
parties agree service of process may be made and personal jurisdiction obtained
by serving them at the addresses stated on the first page hereof (and, with
respect to the Subtenant, after the term commencement date of the Sublease, at
the Sublease Premises).

13.Notices

All notices given hereunder shall be in writing and shall be deemed received at
the earlier of when delivered in hand or seventy two (72) hours after the same
have been deposited in the United States mails, postage prepaid, certified or
registered mail, return receipt requested, addressed to any party at its address
appearing on the first page hereof (and, with respect to the Subtenant, after
the term commencement date of the Sublease, at the Sublease Premises), or to
such other address or addresses as the parties may from time to time specify by
notice so given.

14.Changes in Writing

This Agreement may not be changed, waived, or terminated except in a writing
signed by the party against whom enforcement of the change, waiver, or
termination is sought.




H-6

--------------------------------------------------------------------------------

 

Executed under seal as of the date first written above.

 

GROUND LANDLORD:

MASSACHUSETTS PORT AUTHORITY

 

 

 

 

By:

 

 

 

Its:

 

 

 

GROUND TENANT:

COMMONWEALTH FLATS DEVELOPMENT 121A EAST LIMITED PARTNERSHIP

 

 

 

 

By:

Commonwealth Flats Development East Corp., its general partner

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

OPERATING SUBTENANT:

EAST OFFICE OPERATING LIMITED PARTNERSHIP

 

 

 

 

By:

Commonwealth Flats Development East Corp., its general partner

 

 

By:

 

 

 

 

Its:

 

 

 

 

SUBTENANT:

[                                                                             ]

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

H-7

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF NON-DISTURBANCE AGREEMENT FOR MORTGAGES

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Pacific Life Insurance Company

700 Newport Center Drive

Newport Beach, CA 92660

Attn:

V.P. Closing

Real Estate Division

Loan No. _____________

______________________________________________________________________________
Space Above This Line for Recorder’s Use

SUBORDINATION, NON-DISTURBANCE, AND
ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of ____________________, 20__, by and among PACIFIC LIFE INSURANCE
COMPANY, a Nebraska corporation (together with its successors and assigns,
“Lender”), _________________, a _______________ (“Tenant”), and
__________________________________, a ________________ (“Landlord”).

RECITALS

A.Landlord is the owner of those certain premises commonly known as
_______________ at ____________________________, more particularly described in
Exhibit A attached hereto (the “Real Estate”);

B.Landlord has requested that Lender make a loan (the “Loan”) to Landlord
pursuant to a [Term] Loan Agreement, by Landlord and Lender (“Loan Agreement”),
which Loan is to be evidenced by a Secured Promissory Note (the “Note”), by
Landlord in favor of Lender;

C.Pursuant to the Loan Agreement, the obligations of Borrower under the Note are
to be secured by, among other things, a mortgage, deed of trust or other
security instrument (the “Security Instrument”) to be recorded in the Official
Records of ______ County, ______;

D.The Security Instrument will constitute a first lien upon, among other things,
the Real Estate and the current and future improvements (the “Improvements”)
situated thereon (collectively, the “Property”); and

E.Under the terms of that certain ____________ Lease  dated _________, ____, as
amended as of _________, _____(collectively, the “Lease”), Landlord leased to
Tenant a portion of the Real Estate and the Improvements, as more particularly
described in the Lease.

I-1

--------------------------------------------------------------------------------

 

NOW THEREFORE, to confirm the legal effect of the Security Instrument and the
Lease and, in consideration of the covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENTS

1.Subordination.

(a)The Lease and the leasehold estate created by the Lease and all of Tenant’s
rights under the Lease are and at all times shall be subordinate to the lien and
charge of the Security Instrument and all terms and conditions contained
therein, and to all substitutions, renewals, modifications and amendments
thereto (including, without limitation, any of the foregoing which increase the
indebtedness secured thereby), subject to the terms and conditions set forth in
this Agreement.

(b)Notwithstanding anything to the contrary contained herein or in the Lease,
Tenant acknowledges and agrees that Lender has a claim superior to Tenant’s
claim for insurance proceeds and for condemnation awards, if any, received with
respect to the Improvements or the Property, other than insurance proceeds
payable solely to Tenant for Tenant’s personal property pursuant to the terms of
the Lease or condemnation awards payable directly and solely to Tenant by the
condemning authority.  Tenant acknowledges and agrees that notwithstanding
anything to the contrary contained in the Lease, all insurance proceeds and
condemnation awards for Improvements and the Property shall be disbursed and
applied in accordance with the Loan Documents and this Agreement.

2.Non-Disturbance.  In the event of foreclosure of the Security Instrument (by
judicial process, power of sale or otherwise) or conveyance in lieu of
foreclosure, which foreclosure, power of sale, or conveyance occurs prior to the
expiration date of the Lease, including any extensions and renewals of the Lease
now provided thereunder which may be exercised by Tenant, and so long as Tenant
is not in default under any of the terms, covenants and conditions of the Lease
beyond any applicable grace or cure period, Lender agrees that Lender shall take
no action that disturbs Tenant in its quiet and peaceful possession of the
premises demised under the Lease, subject to the terms and conditions of the
Lease and this Agreement.  Lender and Tenant understand and agree that the
covenant of quiet and peaceful possession of the premises demised under the
Lease set forth in this Section 2 is intended to be binding on any purchaser
(“Purchaser”) at a foreclosure of the Security Instrument, by judicial process,
power of sale or otherwise; provided, however, Lender shall have no liability
for any acts or omissions of any such Purchaser, for violating such covenant or
otherwise, unless Lender is such Purchaser.

3.Attornment.  In the event of foreclosure of or other execution on the Security
Instrument or conveyance in lieu of foreclosure, which foreclosure, execution or
conveyance occurs prior to the expiration date of the Lease, including any
extensions and renewals of the Lease now provided thereunder, it is agreed that
notwithstanding the subordination of the Lease provided for herein, Tenant shall
attorn to Lender or Purchaser and recognize Lender or Purchaser as
Tenant’s  landlord under the Lease, and so long as Tenant is in possession of
the premises demised under the Lease and is not in default under any of the
terms, covenants and conditions of the Lease beyond any applicable grace or cure
period, Lender or Purchaser shall recognize and accept Tenant

I-2

--------------------------------------------------------------------------------

 

as its tenant thereunder, whereupon the Lease shall continue, without further
agreement, in full force and effect as a direct lease between Lender or
Purchaser and Tenant for the remaining term thereof, together with all
extensions and renewals now provided thereunder, upon the same terms, covenants
and conditions as therein provided, subject to the provisions contained in
Section 4 and Section 8 below, and Tenant shall thereafter make all rent
payments directly to either Lender or Purchaser, as the case may be, subject to
the limitations and other provisions contained in Section 4 and Section 8
below.  Landlord hereby authorizes Tenant to make such rent payments directly to
Lender or Purchaser and waives all claims against Tenant for any sums so paid at
Lender’s or Purchaser’s request and direction.  Such attornment as provided
herein shall be self-operative without further aid or execution of further
instruments by parties to this Agreement, immediately upon Lender or Purchaser
succeeding to the interest of Landlord under the Lease.  

4.Limitation of Liability.  Notwithstanding anything to the contrary contained
herein or in the Lease, in the event of foreclosure of or other execution on the
Security Instrument (by judicial process, power of sale or otherwise) or
conveyance in lieu of foreclosure, which foreclosure, power of sale or
conveyance occurs prior to the expiration date of the Lease, including any
extensions and renewals of the Lease now provided thereunder, the liability of
Lender or Purchaser, as the case may be, shall be limited as set forth below in
Section 8; provided, however, Lender or Purchaser, as the case may be, also
shall not:

(a)be liable to Tenant for any act, omission or default on the part of the
original Landlord or any other landlord under the Lease and Tenant shall have no
right to assert the same or any damages arising therefrom as (i) a claim,
defense or deficiency against Lender, Purchaser, or the successors or assigns of
any of them, or (ii) an offset against Lender, Purchaser or the successors or
assigns of any of them under the Lease or otherwise;

(b)be liable to Tenant for the return of any deposit, rental security or any
other sums deposited with the original Landlord or any other landlord under the
Lease and not delivered to Lender or the Purchaser, as the case may be; provided
that Lender or such Purchaser shall be liable to Tenant under the terms of the
Lease to the extent of any such deposit or rental security actually received by
such Lender or Purchaser that is free and clear of any interest of Landlord or
any other landlord under the Lease;

(c)[be bound by any cancellation, surrender, amendment, waiver of rights or
modification of the Lease not consented to in writing by Lender;][Add for any
Lease that is a Major Lease as defined in Application]

(d)be bound by or subject to any defense or offset on the part of Tenant for any
payment of rent more than thirty (30) days in advance of the date due under the
terms of the Lease, unless Lender shall have actually received such rent or
Lender has consented to such advance payment in writing, which consent Lender
may grant or withhold in its sole and absolute discretion;

(e)be bound by any warranty or representation of Landlord relating to work
performed by Landlord or any predecessor landlord under the Lease;

I-3

--------------------------------------------------------------------------------

 

(f)be liable to Tenant for construction, restoration or repair, or delays in
construction, restoration or repair, of the Improvements or the portion thereof
leased to Tenant under the Lease or any tenant improvements (including, without
limitation, any tenant improvement allowances); or

(g)be bound by any purchase option or right of first offer or first refusal or
similar right granted to Tenant under the Lease.

5.Further Documents.  Except as expressly provided for herein, the foregoing
provisions shall be self-operative and effective without the execution of any
further instruments on the part of any party hereto.  Tenant agrees, however, to
execute and deliver to Lender or to any person to whom Tenant agrees to attorn
pursuant hereto such other instruments as Lender or such person shall reasonably
request in order to confirm said attornment.

6.Notice and Cure.  Tenant agrees that if there occurs a default by Landlord
under the Lease:

(a)A copy of each notice given to Landlord pursuant to the Lease shall also be
given simultaneously to Lender, and no such notice shall be effective for any
purpose under the Lease unless so given to Lender; and

(b)If Landlord shall fail to cure any default within the time prescribed by the
Lease (or within a reasonable time if no such time period is provided), Lender
shall have an additional thirty (30) days after the later of the (i) expiration
of Landlord’s cure period or (ii) giving of such notice to Lender, within which
to cure such default (if curable by Lender within such 30-day period) before
Tenant shall have the right to terminate the Lease or exercise any self-help
rights from which a right of setoff would arise, or, if such default cannot
reasonably be cured within such additional 30-day period, because in order to
cure such failure the Lender must acquire control or ownership of the premises
demised under the Lease, then Lender shall have such additional time as may be
necessary to diligently pursue foreclosure proceedings or otherwise acquire
title to the Improvements, if such proceedings are commenced within such
additional 30-day period.




I-4

--------------------------------------------------------------------------------

 

7.Notices.  All notices, demands and requests given or required to be given
hereunder shall be in writing and shall be deemed to have been properly given
when personally served or if sent by U.S. registered or certified mail, postage
prepaid, or by recognized overnight delivery service, addressed as follows when
received:

 

Lender:

Pacific Life Insurance Company

 

 

700 Newport Center Drive

 

 

Newport Beach, California 92660

 

 

Attn:  Vice President Portfolio Management

 

 

Real Estate Division

 

 

Loan No.                     

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

Landlord:

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

8.Limitation of Personal Liability.  Notwithstanding anything to the contrary
herein or in the Lease, if Lender or any Purchaser acquires title to the
Property, Lender or Purchaser shall have no obligation, nor incur any liability,
beyond the interest, if any, of Lender or Purchaser in the Property and upon any
subsequent sale or transfer of the Property by Lender or any Purchaser, Lender
and such Purchaser shall be released from any and all further duties,
liabilities or obligations to Tenant, its successors or assigns arising or
accruing under the Lease from and after the date of such sale or transfer. By
executing this Agreement, Landlord specifically acknowledges and agrees that
nothing contained in this Section 8 shall impair, limit, affect, lessen,
abrogate or otherwise modify the obligations of Landlord to Tenant under the
Lease. Tenant understands and agrees that in determining “Landlord’s (or its
successors’ or assigns’) interest in the Project” (as such phrase is used in
Section [  ] of the Lease), when applied to Lender or any person or entity
acquiring the Mortgaged Premises through a foreclosure or a transfer in lieu of
foreclosure under the Security Instrument, (x) the value of such interest shall
be reduced by the amount owing on the indebtedness (whether principal, interest
or any other amount) secured by the Security Instrument immediately prior to the
foreclosure or transfer in lieu of foreclosure, regardless of whether following
such foreclosure or transfer in lieu of foreclosure such indebtedness has been
or is

I-5

--------------------------------------------------------------------------------

 

deemed to be discharged or repaid, and (y) the amount of rent and other income
from the Mortgaged Premises shall be reduced by an amount equal to the debt
service on the indebtedness secured by the Security Instrument, which debt
service shall be determined without regard to any acceleration or increase in
interest rate by virtue of any default or event of default under the Security
Instrument.

9.Binding Effect.  The terms, covenants and conditions hereof shall inure to the
benefit of and be binding upon the parties hereto, and their respective heirs,
executors, administrators, successors and assigns.

10.Modification.  This Agreement may not be modified orally or in a manner other
than by an agreement signed by the parties hereto or their respective successors
in interest.

11.Choice of Law.  This Agreement shall be governed by the internal law (and not
the law of conflicts) of the State of _________.

12.Counterparts.  This Agreement may be executed in two or more counterparts
which, when taken together, shall constitute one and the same original.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




I-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

TENANT:

 

 

 

 

 

By:

(SEAL)

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

[See Section 7 above.]

 

ADD NOTARY ACKNOWLEDGEMENT




I-7

--------------------------------------------------------------------------------

 

 

 

LANDLORD:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

[See Section 7 above.]

 

 

ADD NOTARY ACKNOWLEDGEMENT




I-8

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

PACIFIC LIFE INSURANCE COMPANY,

 

a Nebraska corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

[See Section 7 above.]

 

 

ADD NOTARY ACKNOWLEDGEMENT




I-9

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Real Estate

 

 

I-10

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF LETTER OF CREDIT

 

J-1